Title: Report on a Plan for the Further Support of Public Credit, [16 January 1795]
From: Hamilton, Alexander
To: Speaker of the House of Representatives,President of the Senate


[Philadelphia, January 16, 1795Communicated to the House on January 19, 1795Communicated to the Senate on January 21, 1795]
[To the Speaker of the House of Representatives and the President of the Senate]
The Secretary of the Treasury respectfully makes the following report to the House of Representatives

The President of the United States, with that provident concern for the public welfare which characterises all his conduct, was pleased in his speech to the two Houses of Congress, at the opening of the present session, to invite their attention to the adoption of a definitive plan for the Redemption of the public debt, and to the Consummation of whatsoever may remain unfinished of our System of Public Credit, in order to place that credit as far as may be practicable on grounds which cannot be disturbed, and to prevent that progressive accumulation of Debt which must ultimately endanger all Government.
It was at the same time very justly intimated, that the period which has elapsed since the commencement of our Fiscal Measures (now more than four years) has so far developed our resources as to open the way to the important work: And it is matter of solid Consolation that the result, presenting a State of our finances prosperous beyond expectation, solicits the public councils to enter with zeal and decision upon measures commensurate with the greatness of the Interests to be promoted.
Under the influence of this conviction, in conformity with the suggestions of the President, and pursuant to the duty which the Constitution of the Department, as by Law established, enjoins upon the Secretary of the Treasury; He has employed himself in digesting and preparing the materials of a Plan for the attainment of the invaluable ends which are recommended; And he now respectfully submits them to the consideration of Congress.
Towards a clear and distinct conception of the means necessary to the accomplishment of those ends, it will be useful in the first place to review what has been heretofore done.
This will be presented under three heads—
1st.   The revenues which have been established:
2ndly   The Provisions for funding the Debt and for the payment of interest upon it:
3rdly   The provisions for reimbursing and extinguishing the Debt.
The Revenues which have been established appear in the following Acts.
1rst   “An Act for laying a duty on goods, wares and Merchandizes imported into the United States,” passed June the first 1789. This Act, as its title imports, lays various specific and advalorem rates on all articles (with exception of a few, useful to Agriculture and Manufactures) imported from foreign Countries. The lowest advalorem rate is five ⅌ Cent, with a discount of 10 ⅌ Cent in favor of our own bottoms. The duration assigned these duties was the end of the session of Congress next succeeding the first day of June 1796.
2nd   “An Act imposing duties on Tonnage” passed the 20th. July 1789.
This Act lays various rates of duty on the Tonnage of Ships and Vessels entered in the United States from foreign Countries, and in certain cases in one part of the United States from another.
Its duration was indefinite, no limit having been assigned.
3rd   “An Act imposing duties on the Tonnage of Ships and Vessels” passed July 20th 1790.
This Act is a substitute for the one last mentioned, preserving the same rates of duty, but applying them in some instances differently.
It is like the former of indefinite duration.
4th   “An Act making further provision for the payment of the Debts of the United States” passed August 10th 1790.
This Act repeals after the last of december 1790 the duties on imported Articles laid by the Act above cited, and substitutes new and generally increased rates—Specific and Advalorem.
The lowest advalorem rate in this as in the former Act is five ⅌ Ct.; but the number of Articles to which it applies is much narrowed, and instead of a discount in favor of our own bottoms an Addition of 10 ⅌ Ct. is made to the disadvantage of foreign bottoms.
The number of free Articles is somewhat extended, in further encouragement of Agriculture & manufactures.
It is declared that the duties laid by this Act shall continue till the debts and purposes for which they are appropriated shall be satisfied; reserving however a right to Congress to substitute other duties or taxes of equal Value.

5th.   “An act to incorporate the subscribers to the Bank of the United States” passed the 25th of February 1791.
The 2d Section of this act authorises the President to cause a Subscription to be made to the Stock of the Bank on account of the United States to the amount of 2,000,000 of dollars, and with a view to the accomplishment of that object to borrow of the Bank 2,000,000 of dollars, to be reimbursed in ten equal yearly instalments.
The difference between the interest payable on the loan & the dividends on the Stock constitutes an item of an[n]ual income to the United States. It is unappropriated.
6th.   “An Act repealing after the last day of June next the duties heretofore laid upon Distilled Spirits imported from abroad & laying others in their stead, and also upon Spirits distilled within the United States & for appropriating the same” passed the 3d of March 1791.
This Act, in conformity with its title, repeals after June 1791, the duties on imported Spirits laid by the Act of the 10th of Augt. 1790, and establishes in lieu of them higher rates, namely from twenty to 40 Cents ⅌ Gallon according to Proof. It also lays duties to commence at the same time upon Spirits distilled within the United States, namely, on those from foreign materials from 11 to 30 Cents according to Proof, on those from domestic materials, if distilled in Cities, Towns or Vil[l]ages, from nine to 25 Cents ⅌ Gallon according to proof; if distilled in other places it imposes a yearly rate of 60 Cents ⅌ Gallon of the capacity of each Still, with an option to the distiller to keep and render an account of the produce of his Still, and to pay nine Cents ⅌ Gallon of the Quantity of the Spirits distilled therein.
These duties are appropriated primarily in the same manner and to the Same purposes as those laid on imported Articles by the Act of the 10th of August 1790, and are to continue for the same time; with the like reservation of right to substitute other duties or Taxes of equal value.
There is a further appropriation which will be noticed hereafter. 7th “An Act for raising a further sum of Money for the protection of the Frontiers & for other purposes therein mentioned” passed May 2nd 1792.

This Act repeals after June 1792, the former duties on a number of imported articles, and established higher duties in their stead.
It extends, among other things, the duties on foreign distilled Spirits; laying on those made from Grain 28 to 50 Cents ⅌ Gallon, on others 25 to 46 Cents ⅌ Gallon.
The appropriation and duration of these new duties are conformable and coextensive with those repealed.
There is likewise an addition of 2½ ⅌ Cent on that class of duties advalorem, which before was rated at 5 ⅌ Ct., but this additional duty is limited to the term of two Years.
Out of the surplus of these duties after satisfying the permanent appropriations, certain gross sums are appropriated for the Service of the War department.
8th   “An Act concerning the duties on Spirits distilled within the United States” passed May 8th 1792.
This Act repeals after the last day of June 1792 the former duties on Spirits distilled within the United States and on Stills, and instead of them establishes lower duties; namely, on those made of Foreign materials from 10 to 25 Cents ⅌ Gallon according to proof, on those made of domestic materials, if in Cities, Towns, or Villages or at distilleries where the Stills singly or together are of the capacity of 400 Galls. or upwards, from 7 to 18 Cents ⅌ Gallon of the Spirits distilled according to proof, if made in other places, or at distilleries where the Stills are of inferior Capacity, the yearly rate of 54 Cents ⅌ Gallon of the Cappacity of each Still. A new option is given to the distiller, which is instead of paying the yearly rate to take out licenses for the monthly employment of his Stills, paying each time 10 Cents ⅌ Gallon of the capacity of each Still.
These new duties are appropriated in the same manner and to the same purposes, and are to continue for the Same time as those for which they are substitutes; and to make good any deficiency which may accrue from lowering the rates, the surplus of the duties imposed by the act of the Second of the same Month is appropriated. 9th “An Act to promote the progress of useful arts, and to repeal the Act heretofore made for that purpose” passed February 21st 1793.

This Act ordains certain fees to be paid by persons to whom patents are granted for inventions, discoverys, or improvements, and appropriates them to the purpose of defraying Clerk hire in the Department of State. Its duration is indefinite.
9th “An Act to establish the Post Office and Post Roads within the United States” passed May 8th 1794.
This Act establishes, to commence on the first of June following, various rates of postage on letters, and directs that the post Master shall render to the Treasury Department a quarterly Account of Receipts and Expenditures, and shall pay quarterly into the Treasury the balance in his hands.
The duration of this act is also indefinite. It contains no appropriation of the sums paid into the Treasury.
10th   “An Act laying Duties upon Carriages for the conveyance of persons” passed the 5th of June 1794.
This act lays different rates of duty from ten dollars to one dollar upon Carriages for the conveyance of persons kept by or for any person for his or her own use, or to be let to hire, or for the conveying of passengers; and to guard against misapprehension declares, that the duties shall not be construed to extend to any carriage usually and chiefly employed in husbandry, or for the transporting or carrying of goods, wares, merchandize, produce or commodities. The duration of the duties is limitted to the end of the session of Congress which shall be next after the term of two years from the time of passing the Act. It contains no appropriation.
11th   “An Act laying duties on licences for selling wines and foreign distilled spirituous Liquors by Retail” passed June 5th 1794.
This Act requires that every retail dealer in wines shall take out a yearly Licence and shall pay for it a duty of five dollars; and that every retail Dealer in foreign distilled Spirituous liquors shall also take out a yearly licence and pay for it a Duty of 5 Dollars. It defines a Retail dealer in wines to be a person, who deals in the selling of wines to be carried or sent out of the House, building or place of his or her dwelling, in less quantities at one time than 30 Gallons, except in the original Cask, case, box, or package, in which it is imported—a Retail dealer of Spirituous Liquors to be a person who shall deal in the selling of foreign distilled Spirituous Liquors, to be carried or sent out of the House, building or place of his or her dwelling in less quantities, than twenty gallons at one time. No difference is made between the dealer of several kinds of wines; or several kinds of foreign distilled Liquors, and the dealer in one Kind.
The same duration is assigned to this Act as to the one last cited. It is equally without an appropriation.
12th.   “An Act laying certain Duties upon Snuff and refined Sugar” passed June 5th 1794.
This Act lays a duty of 8 Cents ⅌ pound on all Snuff, which after the 30th of September 1794 should be Manufactured within the United States, and of two Cents per pound on all Sugar, which after that day should be refined, within the United States. (The remark made upon the two last recited Acts is applicable to this as to the duration of the duties and the appropriation of their proceeds.)
13th   “An Act laying additional duties on Goods Wares and Merchandize imported into the United States” passed June 7th 1794.
This Act lays upon sundry enumerated articles, on their importation from foreign Countries, certain Specific and advalorem rates of duty in addition to those before charged upon them, and adds generally a duty of 2½ ⅌ Centum on all that class of articles which were before chargeable with 7½ ⅌ Centum advalorem. It also prolongs the temporary 2½ ⅌ Ct. laid by the Act of May 2nd 1792, ’till the first of January 1794; to which period the other duties laid by it are to continue. It contains no appropriation.
14th.   “An Act laying duties on property sold at Auction” passed June 9th 1794.
This Act lays a duty on Sales at Auction by persons licensed according to the Laws of a State or this Act (prohibiting others from selling at auction) of ¼ ⅌ Cent of the purchase money arising from the sale of any right, interest, or estate, in Lands tenements or heredetaments, utensils of husbandry, farming Stock or Ships and Vessels, of ½ ⅌ Cent of the purchase Money arising from the sales of any other goods, chattells rights or Credits.
The term of these duties is limitted to the end of the session next after the expiration of two years from the time of passing the act—which also is without an appropriation.
But by an Act entitled “An Act making appropriations for certain purposes therein expressed” passed the same 9th. of June 1794 certain specific sums, amounting together to 1.292.137 dollars & 38 Cents, are charged upon the proceeds of the Revenues which are created by the five last mentioned Acts, and there is a reservation made out of them of a sum sufficient to pay the interest of whatever Moneys may be borrowed pursuant to the act entitled “an act making further provision for the expenses attending the intercourse of the United States with foreign Nations &c,” passed the 20th. of March 1794, which sum is pledged for the payment of that Interest.
These Acts comprehend all the current revenues of the United States: their product will appear hereafter.
In addition to them a fund will be derived from the sale of the Public Lands in the Western Territory. And there likewise occur from time to time payments into the Treasury on account of Old debts, but these are too casual and of too little magnitude to be more than cursorily mentioned.
The lands in the Western Territory, of which the Government of the United States has acquired the right of soil, are estimated in a report of the late Secretary of State to Amount to 21.000 000 of Acres. This quantity at twenty cents per acre, the price upon former occasions contemplated, would yield a sum of 4.200.000 dols. But it is believed that it would be unsafe to count upon so large a sum.
Besides the uncertainty, as to the proportion which may be of a saleable quality, and as to the price which may be obtained for it; the boundary line between the United States & the Indians is understood to be unsettled, with regard to a considerable part of the Tract on which the computation is understood to be made. If it ultimately yields three Millions of dollars, it will probably equal every reasonable expectation.
The Provisions for funding the Debt and for payment of Interest upon it are comprized in the following Acts.
1st.   “An Act making provision for the Debt of the United States” passed August 4th. 1790.
This Act commonly called the Funding Act contains these several provisions—vizt.
1rst. It reserves out of the proceeds of the duties on Imports and Tonnage, for the support of the Government of the United States and their common defence, the yearly sum of 600000 Dollars.
2nd. It appropriates so much of the same proceeds as should be necessary to the payment of Interest on foreign Loans, before that time contracted, or which should afterwards be contracted for discharging the arrears of interest and the principal of antecedent foreign loans, to continue so appropriated till the debt constituted by those loans should be fully discharged.
3rd. It authorizes the president to borrow any sum or sums not exceeding 12.000.000 of dollars to discharge the arrears of Interest upon, and the installments of the principal of the foreign debt, due and to grow due; and if to be effected on advantageous terms to pay off the whole of that debt; and further authorises him to make such other contracts respecting it as should be found for the interest of the United States, so that no engagement or contract should preclude from reimbursing the sums borrowed within fifteen years, after they should be borrowed.
4   In order to adapt the form of the domestic debt to the then circumstances of the United States, as far as should be found practicable “consistently with good faith and the rights of the Creditors,” which it truly declares “could only be done by a voluntary loan on their part”—It proposes a loan to the United States, (directing for that purpose Books for Subscriptions to be opened at the Treasury and by Commissioners of Loans in the several States on the 1rst of October 1790 and to continue for a year) the sums subscribed to the Loan to be paid in certain enumerated evidences of the debt of the United States upon these terms, vizt
1st. That the Interest unpaid on the principal of these evidences should be computed up to the last of december 1790.
2nd. That for any sum subscribed and paid in principal of the debt, the Subscriber should be entitled to one Certificate for a sum equal to ⅔ of the sum subscribed, bearing an Interest of 6 ⅌ Centum ⅌ Annum, commencing the first day of January 1791, payable quarter yearly, and subject to redemption by payments not exceeding in one year, on Account both of principal and Interest, eight dollars upon a hundred of the Original sum so subscribed and paid—and to another Certificate for a sum equal to the remaining third of that sum, which after the year 1800 should bear a like Interest, payable in like manner, and subject to a like rate of redemption. But that the United States though having a right to redeem in the abovementioned proportion should not be obliged to do it.
3rd. That for any sum subscribed and paid in the Interest of the debt, the Subscriber should be entitled to a Certificate for a sum equal to the sum subscribed, bearing an Interest of 3 ⅌ Centum ⅌ Annum from the said last day of december 1790, payable quarter yearly, and redeemable at pleasure by payment of the principal.
4th. That the new Stock created by the said loan, should be transferable on the Books upon which the credit for it should stand by the proprietor or his Attorney; these Books to be either those kept for the purpose at the Treasury or by Commissioners of Loans in the respective States; a mode being provided for the Transfer from the books at one place to those at another.
5th. That the interest should be payable wheresoever the credit for the Stock should exist when the payment of Interest should become due—except that the dividend of Interest for any quarter of a year [which] should not be demanded before the expiration of a third quarter should afterwards be demandable only at the Treasury.
6th. That for the regular payment of the Interest on the several kinds of Stock to arise from the loan as it should accrue, including that which is deferred, the proceeds of the public Revenues, which before that time had been or during the then Session should be provided, after reserving yearly 600,000 Dollars for the support of the Government of the United States and their common defence, and such sum as should be necessary for payment of Interest on the foreign loans before mentioned, should be and thereby were pledged, and appropriated ’till the final redemption of the Capital Stock.
V. Premising that some of the Creditors of the United States might not think fit to become subscribers to the Loan, This Act declares that “nothing contained in it should be construed in any wise to alter, abrige, or impair the rights of those Creditors of the United States who should not subscribe to the loan, or the Contracts upon which their respective Claims are founded; but that the said Contracts and rights should remain in full force and Virtue”: And to obviate all idea of compulsion on the Creditors to subscribe, it allows to nonsubscribers, during the pendency of the loan and until the end of the year 1791, a rate ⅌ Centum on their respective demands equal to that which is paid to subscribing Creditors; on the sole condition that the evidences of debt holden by them, except those which had been issued by the Register of the Treasury for the registered debt, should be exchanged for other Certificates specifying the specie amount of those in exchange for which they were given and otherwise of the like tenor with those which had theretofore been issued by the Register of the Treasury for the Registered debt; stating as the grounds of this condition that some of the Certificates then in circulation had not been liquidated to specie value, that most of them were greatly subject to Counterfeit, that counterfeits had actually taken place in numerous instances, and that embarrassment and imposition might attend the payment of Interest on these certificates in their then form.
VIth. This Act likewise proposes another Loan to the Amount of 21,500,000 Dollars, payable in the principal and interest indiscriminately of the evidences of debt of the respective states, according to certain quotas; to be conducted in the same manner and to be open for the same time as that in the Domestic Debt of the United States.
The terms of this loan to be—
1st. That for any sum subscribed, the subscriber should be intitled to one certificate for a sum equal to ⁴⁄₉ths of the Subscribed Sum, bearing an interest of 6 ⅌ Centum per annum, commencing the 1st day of January 1791—to another Certificate for a sum equal to ²⁄₉ths of the said subscribed sum, bearing an interest after the year 1800 of 6 ⅌ Centum per annum, and to a third certificate for a sum equal to ³⁄₉ths of the said subscribed sum, bearing an Interest of three ⅌ Centum per Annum, commencing on the same 1st day of January 1791. The interest in each case to be payable in like manner, and to be subject to the like redemption as that on the correspondent kinds of Stock, to be created by the said first mentioned Loan. And the Stock to be created by the second Loan to be transferable on the same principles, and in the same Modes as that produced by the former.
2nd. That for the regular payment of interest on the several kinds of stock to arise from this loan as it should accrue, including that which is deferred, the proceeds of the public Revenues which before that time had been, or during the then Session should be provided, after reserving the aforesaid yearly sum of 600,000 dollars, the sum necessary for payment of Interest on the foreign loans made and to be made, and the sum necessary for payment of Interest on the Loan in the Domestic Debt, should be, and thereby were pledged and appropriated, to continue so pledged and appropriated, until the final redemption of the Capital Stock.
VII. To secure the due application of these revenues according to the appropriations, an account of them is directed to be kept, distinct from that of the proceeds of any other revenues, except such as should be raised to make good a deficiency in those: and the faith of the United States is pledged to appropriate additional and permanent funds for satisfying such deficiency.
VIII. The proceeds of the sales of Lands in the Western Territory, then belonging, or which thereafter should belong to the United States, are pledged and appropriated for the discharge of the debts which the United States then owed, or by virtue of that Act, should owe.
There are several collateral and supplementary provisions, which are omitted as immaterial to the intended view of the Subject.
IInd. “An Act repealing after the last day of June next the duties heretofore laid upon distilled Spirits &c.” passed the 3rd. of March 1791.
The proceeds of the duties laid by this Act are made subject to the same appropriations and in the same order of priority as those contained in the funding Act; and to secure their due application an Account is directed to be kept of them, distinct from that of any other Revenues except those appropriated by the funding Act.
IIIrd. “An Act for raising a further sum of Money for the protection of the Frontiers &c” passed May 2nd. 1792.
This Act, which as has been before noticed increased permanently the duties on certain imported Articles, and laid a temporary additional duty on some others, appropriates primarily the proceeds of the permanent augmentations in the same manner and to the same purposes as the antecedent duties were appropriated, that is, in conformity with the funding Act.
IV. “An act concerning the duties on Spirits distilled within the United States” passed May 8th 1792.
This Act, which lowers the duties on Spirits distilled within the United States and on Stills, appropriates the proceeds of the reduced duties in the same manner as were the former duties; and to make good whatever deficiency might be occasion’d by the reduction of the rates, pledges as a substitute the Surplus of the augmented duties laid by the last cited act.

V. “An act providing for the payment of the Second installment due on a loan made of the Bank of the United States,” passed June 4th. 1794.
This act in addition to a provision for paying that second installment, appropriates as much of the dividends on the Stock which the United States hold in the Bank, as should be necessary to the payment of Interest on the Capital, of a loan of 2,000,000 of dollars had of the Bank, pursuant to the 11th. Section of the act by which it is incorporated.
It also fixes the last day of december in each year as the An[n]ual period for the payment of the Successive installments of that loan.
VI. “An Act making Provision for the payment of the Interest on the Balances due to certain States upon a final settlement of Accounts between the United States and the Individual States” passed May 30th. 1794.
This Act directs, that interest shall be allowed and computed on the ballances to creditor States from the last of december 1789 to the last of december 1794, which being placed to their Credit respectively shall bear an Interest of three ⅌ Centum ⅌ Annum from the period last mentioned.
It further directs, that the Interest on the principal balances to be funded agreeably to the terms of the Act for the settlement of Accounts, together with the interest upon the arrears of interest computed on those Balances and forming a new Capital, Shall be payable at the offices of the Commissioners of Loans within the States to which the balances are respectively due, and Shall be paid quarter yearly after the last day of December 1794, at the same epochs in each year at which interest is payable on the other parts of the Funded debt: to which end so much of the proceeds of the duties on Imports and Tonnage as may be necessary, and as were not otherwise previously appropriated, are appropriated; and the faith of the United States is pledged to provide for any deficiency which may happen by additional & permenant funds.
There are several Acts which prolong from time to time the subscriptions in the Domestic and State Debts, on the same terms as by the funding Act; those in the domestic Debt being continued down to the last day of December 1794: which acts together with the acts particularly Cited comprise all those that relate to the funding of the public debt & the payment of Interest thereupon. The result of these Acts is exhibited in the Tables A B C & D. which shew the amount of the foreign debt, that of the funded Debt, the probable amount of that which remains unfunded, of what Composed and the an[n]ual amount of Interest upon the different portions of debt according to contract, & according to the plan of this report.
The provisions for reimbursing & redeeming the public Debt are contained in the following Acts and are as follow Vizt
Ist   “An Act making provision for the Debt of the United States” passed the 4th of August 1790.
This Act, which is the one that regulates the funding of the Debt, by the last Section appropriates the proceeds of the Sales of Lands in the western Territory, then belonging, or thereafter to belong to the United States, to the sinking or discharging of the debts for which the United States then were, or by virtue of that act should be holden; to be applied solely to that use untill they should be fully satisfyed.
IInd   “An Act making provision for the reduction of the Public debt”—passed August 12th 1790.
This act premising that it is desirable by all just and proper means to effect a reduction of the Public debt, and that the application of the surplus revenue to that object will not only contribute to this desirable end, but will be beneficial to the Creditors of the United States by raising the price of their Stock, and be productive of Considerable saving to the United States enacts
1st   That the surplus of the duties on imports and Tonnage to the end of the year 1790 shall be applied to the purchase of the Debt of the United States at its market price; if not exceeding the par or true Value thereof.
2nd   That the purchases to be made shall be conducted under the direction of the President of the Senate, The Chief Justice, the Secretary of State, The Secretary of the Treasury, and the Attorney General; who or any three of whom with the approbation of the President are Authorised to cause them to be made, in such a manner and under such regulations as shall appear to them best calculated to fulfil the intent of this Act; provided that the same should be made openly and with due regard to the equal benefit of the several States.
3rd. That the Accounts of the application of the fund should be settled as other public Accounts, accompanied with returns of the amount of debt purchased, at the end of each quarter of the year; and that a full & exact report of the proceedings of the Commissioners should be laid before congress within the first fourteen days of each session, including a statement of the disbursements & purchases, specifying the times when, prices at which, and persons of whom the purchases were made.
4th. That in addition to this fund, The President should be authorised to borrow any sum or sums, not exceeding 2.000.000 of dollars, at an interest not exceeding five per centum, to be applied to purchases of Public Debt in like manner and under the same direction and regulations as the first mentioned fund. Provided that out of the interest of the Debt to be purchased there should be appropriated annually a sum not exceeding eight per centum of the sums borrowed, towards paying the interest and reimbursing the principal of these sums.
But to guard against the possibility of a deficiency of means to pay the interest on the Debt, which was to accrue in the year 1791, authority is given to reserve and apply to that purpose out of the first mentioned fund as much as might be necessary to supply the defect of receipts during the year, on Account of the duties which should accrue after the year 1790.

III   “An Act repealing after the last day of June next the duties heretofore laid upon Distilled Spirits &c” passed the 3rd of March 1791.
This Act appropriates whatever surplus may remain from year to year of the proceeds of the duties which it imposes, after satisfying prior appropriations, to the Reduction of the Public Debt; unless such surplus shall be required for the current public exigencies and by special acts of Congress shall be appropriated thereto.
IVth. An Act supplementary to the Act making provision for the Reduction of the Public Debt—passed the 3rd. day of March 1791.
This Act declares that the terms of a loan of three Millions of Florins obtained in Holland, being 5 per Cent interest and 4½ ⅌ Cent for charges, and future Loans on the same terms, should be deemed to be within the meaning of the Act of the 12th. of August 1790.
V. An Act supplementary to the Act making provision for the debt of the United States—passed May 8th. 1792.
This Act makes provision for the payment of a debt due to certain foreign Officers who had served the United States (the interest of which was by stipulation payable at Paris)—out of the Moneys authorised to be borrowed by the funding Act.
It also establishes a permanent Sinking Fund to be composed.
1st. of the Interest of the Public debt purchased, redeemed, or paid into the Treasury in satisfaction of any debt or demand.
2nd. of the surplus, if any, which should remain of moneys appropriated for paying the interest of the Public Debt after paying that Interest.
This fund is to be applied under the direction of the Commissioners nominated in the Act of the 12th. of August, with the like approbation of the President
1st. to the purchase of the several species of stock constituting the debt of the United States at their respective market prices, not exceeding the par or true value thereof, and as nearly as may be in equal proportions, until the annual amount of the Fund shall be equal to two per Centum of the Whole Amount of the outstanding funded Stock bearing a present interest of 6 ⅌ Centum: thenceforth
2nd. to the redemption of that Stock, according to the right reserved to the United States, until the Whole should be redeemed; and lastly, after such redemption, to the purchase at its market price of any unredeemed Debt of the United States; which purchases are directed to be made at the lowest prices at which they can be effected by open purchase, or by receiving sealed proposals to be opened in the presence of the Commissioners, or persons authorised by them to make purchases, and of the persons making the proposals; and are to be accounted for at the Treasury, and reported to Congress in the same manner as the purchases before authorised to be made.
VI. An Act making appropriations for the support of Government for the Year 1793.
This act provides that the President of the United States shall cause so much of the loan made of the Bank of the United States, pursuant to the 11th Section of the Act of incorporation, to be paid off in sums not less than 50,000 dollars, as in his opinion the State of the Treasury may from time to time admit, out of any Monies which may be in the Treasury; having due regard to the exigencies of the Government, and the appropriations made and to be made by Law.
VII. “An Act making provision for the payment of the first installment due on a Loan made of the Bank of the United States,” passed March 2nd. 1793.
This act authorises the payment of the first installment of a loan of 2,000,000 of dollars had of the Bank of the United States, pursuant to the 11th Section of the Act by which it is incorporated, out of the Moneys borrowed upon the authority of the Act making provision for the Reduction of the Public debt.
VIII. “An Act providing for the payment of the second installment, due on a loan made of the Bank of the United States” passed June 4th 1794.
This act authorises the payment of that Second installment out of the proceeds of any foreign loans before that time transferred to the United States. It makes other provisions, which have been noticed under a preceding head.
These acts comprise all the provisions which have been made for reimbursing and redeeming the debt of the United States—the result to the last of December 1794 is presented in the Statement E.
There are two other acts, which tho’ not falling properly under either of the foregoing heads require from their relation to the Subject to be brought into view.
Ist. An act relative to Claims against the United States not barred by any act of Limitation and which have not been already adjusted,” passed February 12th. 1793.
This Act directs that all claims of the description given in the Title shall be presented at the Treasury for adjustment by the 1st. of May 1794, or shall be forever after barred, except those for Loan office certificates, Final Settlements, Indents of Interest, Registers Certificates, Balances on the books of the Treasury, Loans of Money in foreign Count[r]ies, Certificates issued under the Act intitled “An Act making provision for the debt of the United States.” Such of the Claims presented as cannot be admitted in the course of the Treasury, are to be reported to Congress by the accounting officers.
Among the Claims inadmissable in the ordinary course of the Treasury is a sum of 90574 Dollars of the bills of Credit commonly called new Emisson Money.
II. “An Act making further provision for the expences attending the intercourse of the United States with Foreign Nations &c.” passed March 20th. 1794.
This Act appropriates, in Addition to former provisions, one Million of Dollars for the purposes mentioned in the title, to be paid out of any moneys which may be in the Treasury not otherwise appropriated, and to be applied under the direction of the President of the United States, who is also authorised if necessary to borrow the whole or any part of the sum; but there is no special appropriation either for paying the interest, or reimbursing the Principal of the loan.
The Act already quoted of the ninth of June 1794 intitled “An Act making appropriations for certain purposes therein expressed” with a view to remedy this defect appropriates out of the proceeds of the Taxes laid during the last Session such sum as shall be sufficient to pay the Interest on whatever moneys may be borrowed pursuant to the Act of March 20th. 1794.
The foregoing review of the Laws, which constitute the fiscal system of the United States, displays these prominent points as the leading features of that system.
1   That all the current revenues of the United States are derived from these sources (Vizt.) Imported articles, The Tonnage of Ships and Vessels, Spirits distilled within the United States & Stills, The Postage of Letters, fees on Patents, Dividends of Bank Stock, Snuff manufactured within the United States, Sugar refined within the United States, Sales at Auction, Licences to retail Wines & distilled Spirits, Carriages for the conveyance of persons.
2nd   That of these Revenues, the principal part of the duties on imported Articles, those on the Tonnage of Ships or Vessels, those on distilled Spirits & Stills, those on the postage of Letters, Patent fees, the dividends of Bank Stock, are permanent (the three first being commensurate with the existence of the Debt, for the payment of the Interest of which they are pledged, the 4th. and 5th. having no limit assigned in the laws, and the last being commensurate with the duration of the property in the Stock)—all the others temporary, being limited to continue no longer than ’till the end of the session of Congress next after the expiration of two years from the respective times of passing the laws which establish them.
3rd   That the permanent duties on imported articles, the Tonnage duties, the duties on Spirits distilled within the United States and on Stills, are subject to these permanent dispositions.
1rst   To an Annual reservation of 600,000 Dollars for the support of the Government of the United States and their common defence.
2nd   To an appropriation of so much as may be necessary to pay the Interest on the foreign loans provided for by the funding Act.
3rd   To an appropriation of so much as may be necessary to pay the interest on the Stock created by the Loan in domestic debt, or more properly in the original debt of the United States.
4th   To an appropriation of so much as may be necessary to discharge the interest on the Stock created by the loan in the Debts of the respective States.
5. To an appropriation of so much as may be necessary to pay the interest on the Balances due to creditor States.
which dispositions establish Priorities according to the order in which they are here enumerated.
4th   That the surplus if any of the duties on Spirits distilled within the United States and on Stills has an ultimate appropriation, that is, to the reduction of the public Debt; but that the surplusses of the other duties have no such ultimate appropriation.
5th   That the duties on the postage of Letters and the nett dividends on Bank Stock have no permanent or particular appropriation.
6th   That the temporary duties are charged with a specific Sum of 1,292,137 Dollars & 38 Cents and with the payment of Interest on a sum of 1,000,000 of dollars authorised to be borrowed for the expences of foreign intercourse.
7th   That the whole of the Foreign debt, and all that part of the Domestic debt being now nearly the whole, which consists of the Stock created by Loans in the original debt of the United States and in the particular debts of the Several States and by the balances due to Creditor States, are bottomed on certain specifyed revenues pledged or hypothecated for the payment of the Interest upon them and thus constitute the Funded Debt of the United States.
8th   That the funded Domestic Debt of the United States consists of three species of Stock, one bearing a present interest of 6 ⅌ Cent ⅌ annum, another bearing an equal interest after the year 1800, a third bearing a present Interest of three per centum per Annum; the interest in each case payable quarter Yearly.
9th   That the six per Cent Stock present and deferred can be redeemed in no greater proportion than at the rate of 8 ⅌ Centum per annum of the original sum on Account both of principal & interest; but the three per cent Stock is redeemable at pleasure.
10th   That the provision for subscribing to the Loan in Domestic Debt expired on the last of december 1794, & that no further provision has been made for the unsubscribed residue.
11th   That the funding Act expressly confirms the contracts and rights of the Creditors of the United States, who shall not think fit to subscribe to the loan, and gives an expectation to them of further and other arrangements upon the event of the propositions made to them.
12th   That the proceeds of all the Lands of the United States in the western Territory are appropriated to the redemption of all that part of the public debt, for which prior to the funding Act, or by virtue thereof, the United States were or are liable.
13th   That, in addition to this, a regular Sinking Fund has been successively constituted, to be applied under the direction of five principal Officers of the United States with the approbation of the president, hitherto composed of three parts 1st the Surplus of the duties on imports & Tonnage to the end of 1790; 2ndly. the proceeds of loans not exceeding 2.000.000 of Dollars authorised to be borrowed for the purpose (these two funds to be invested in purchases) and 3rdly (in which the two former resolve themselves) the Interest on the public debt purchased redeemed or paid into the Treasury, together with the surpluses, if any, of monies appropriated for Interest; to be applied 1st to purchases of the debt till the fund is equal to two per centum of the outstanding Stock bearing a present interest of 6 per Cent 2nd to the redemption of that Stock, & lastly to purchases of any unredeemed residue of the public debt. But there is reserved out of this fund a sum not exceeding 8 ⅌ Centum ⅌ annum, towards the payment of Interest & reimbursing of principal of the loans made for purchases of the Debt.
To this recapitulation of the leading features of our fiscal system, it may be usefull to add a summary exhibition of certain results, which appear more in detail or are deducible from the Tables or Statements annexed to this Report.
The particulars and amount of the debt of the United States are as follow






Foreign Debt as ⅌ Statements B & C
14 599 129.35




deduct installments of foreign Debt in the Year 1795 to be paid out of proceeds of foreign loans
853.750.  
13,745 379.35


Funded Domestic Debt (Vizt)





1.
Arising from original domestic Debt subscribed to loan proposed by Funding Act





Stock bearing a present interest of 6 ⅌ Ct.
17,912,138.01.




Stock bearing a future interest of ditto
8,538,228.97.




Stock bearing an Interest of 3 ⅌ Ct.
12.275.347.55.



2
Arising from State Debts assumed





Stock bearing a present interest of 6 ⅌ Ct.
7,908,374.19.




Stock bearing a future interest of ditto
3,940,608.96.




Stock bearing an Interest of 3 ⅌ Ct.
5,994,115.70.



3.
Arising from Balances to Creditor States





Stock bearing a present Interest of 6 ⅌ Ct.
2,345,056.  




Stock bearing a future Interest of do:
1,172,528.  




Stock bearing an Interest of 3 ⅌ Ct.
703,516.80
60,789,914.18


Unsubscribed Debt (Viz)





Principal exclusive of loan office Certificates bearing interest on nominal Value
1.072.583.40



Interest thereupon including Indents
452,826.74



Principal of Loan Office Certificates bearing interest on Nominal Sum
27,935.  



Interest thereupon
7,830.  






1.561.175.14


Total Unredeemed Debt Dollars
76.096.468.67



This is exclusive of a sum of 1.400,000 Dollars due to the Bank of the United States, on Account of the loan of 2.000,000 had of that institution pursuant to the 11 Section of the Act by which it is incorporated, and which is not included in the mass of the debt because it is more than counterbalanced by a greater value in Stock. It is also exclusive of those loans which are temporary anticipations of the Revenue.
The particulars & Amount of the annual current revenues of the United States are as follow.






Permanent



Duties on imports & Tonnage
}
appropriated
{
4.199.791.67



Duties on domestic distilled Spirits & Stills
400.000   



Fees on Patents
660   



Postage of Letters
}
unappropriated
{
29.722.16



Surplus Dividends on Bank Stock
62.500   








4.692.673.83






Temporary



Temporary duties on imports



1.479.626.91



Internal.







Duties on Snuff, Refined Sugar, Sales at Auction, Licences to retail Spirits & Wines, Carriages for conveyance of persons
}








380.000   





 






1 859.626.91


Total Annual Current Revenue
6.552.300.74


The particulars and amount of the annual Stated Expenditure of the United States, computing the Army and Navy establishments on the Scale of an Indian and Algerine War are as follow


Interest on the foreign Debt
638.480.58


Interest on Domestic funded Debt
2,339.241.50


Interest on unfunded Debt
66,031.10



Interest on Temporary loans
100.000.  


Expenses of the Civil Government including foreign intercourse
475.249.53


Expenses of Military Land Service
1.311.975.29


Expenses of Military Naval Service
441.508.80


Miscellany
109.357.04


Total Annual Expenditure Dolls.
5,681.843.84


This sum is liable to be increased by the interest which will begin to accrue on the deferred Stock the first of January 1801, being on the present amount of that Stock 871,401 Dollars & 92 Cents.
The Annual force of the sinking fund as depending on ascertained funds may be stated as follows.


Interest for a Year on sums already carried to its Credit

68.225.55


Interest for a year on debt [to] foreign Officers in a course of payment including arrears of Interest to be carried to the credit of this fund
}
13 439.49


Interest for a year on the unexpended Surplus of the Revenues at the end of the year 1790 being 411,659 dollars 49 Cents, supposing this to be invested by purchase in an equal sum of present 6 ⅌ Cent Stock.
}
24.699.56



Dollars
106.364.60


It is further liable to be increased by an investment in purchases of 865098 Dolls and 11 Cents, which together with the sums from that source already invested in purchases and payments will amount to 2.000.000 of Dollars, the sum authorised to be borrowed by purchases of the Debt.
But as this auxiliary depends on an operation, not only future but in some degree casual, it cannot be taken into an estimate of the actual strength of the fund.
The proceeds of the sales of Western Lands must also be considered as an eventual resource.
There are other contingent sources of augmentation not computed, because they are contingent: But on the other hand the fund is liable to be reduced by a sum reserved out of it for the payment of principal and interest of the two Millions authorised to be borrowed for purchases not exceeding 8 ⅌ Centum per annum.
The Sum applicable in the first instance to the redemption of that portion of the funded Debt which bears a present interest of 6 ⅌ Centum, excluding that standing to the Credit of the Commissioners of the Sinking fund, is as follows


of Transferrable Stock
516.410.24


of Untransferrable Stock arising from Balances to Creditor States
 46.901.12


Dollars
563.311.36


The Sum applicable in the first instance, that is on the 1st day of January 1802, to the redemption of that portion of the funded debt now called deferred Stock; excluding that Standing to the Credit of the Commissioners of the Sinking fund, will be as follows


Of transferrable Stock
249.576.75


Of Untransferrable Stock arising from Balances to Creditor States
 23.450.56


Dolls
273.027.31


These sums would complete the redemption of the whole amount of the Stock, to which they are applicable within Twenty three Years after the redemption in each case was begun; within which terms, they would discharge the whole of the public Debt except the foreign debt, the unsubscribed Debt, and the three ⅌ Cent Stock.
If the redemption of the present 6 ⅌ Cent Stock, commence the first of January 1796 and the redeeming fund be commensurate with the whole of the unredeemed Stock bearing a present Interest of six per Cent and transferrable, the Revenue set free in the Year 1818, for operations upon the residue of the Debt will be 2039394 Dolls. & 36 Cents.
If the Redemption of the deferred debt commence the first of January 1802, when it may rightfully commence, and the redeeming fund be commensurate with the whole of that Stock, unredeemed and transferrable, the Revenue set free in the year 1824 for operations upon the residue of the Public Debt, if any remain, will be 998307 Dols & 02 Cents.
The Revenue set free by these successive redemptions, would be sufficient to redeem the whole of the present foreign Debt in six years, that is within a term of 28 Years from the proposed time; for commencing the Redemption, or the 1st of January 1796, and after extinguishing the foreign debt would more than discharge the whole of the balances to Creditor States and the whole of the unfunded Debt in two years more.
If the proceeds of the Lands in the Western Territory should be equal to three Millions of Dollars, and the three ⅌ Cent Stock can be purchased at an average of twelve shillings in the pound, that fund would suffice to pay off the principal of the three ⅌ Cent Stock in something more than twenty five years.
It follows that if the force of the sinking fund be rendered equal, exclusive of the proceeds of the Sales of Western Lands, to the Redemption of the present unredeemed Transferrable Stock, commencing the first of January 1796, as to that bearing a present Interest of 6 ⅌ Centum, and the first of January 1802, as to that bearing a future Interest of 6 ⅌ Centum, and if the proceeds of the Sales of Western Lands, should prove equal to 3,000,000 of dollars, and can be brought into action for purchases of the 3 ⅌ Ct. Stock at the rate abovementioned at any time before the year 1801, the whole of the present Debt of the United States foreign and Domestic (the funds appropriated being during the whole period adequate in productiveness and inviolably applied) would be extinguished in 30 Years. And there would then revert to the United States an Annual income of 4435320 Dollars & 89 Cents.
Some Auxiliary provisions which will be proposed may greatly accelerate that result.
   
   Note. These results are not stated with fractional correctness, because it is not necessary to a satisfactory conclusion, & the minuteness of the Calculation would have demanded more time than can conveniently be spared.


On the basis of the foregoing data, the Secretary of the Treasury proceeds to submit to the consideration of Congress certain propositions, which appear to him necessary to be adopted to complete our system of Public Credit. These will be followed by some explanatory remarks.

Ist. Proposition
That further provision be made with regard to the yet unsubscribed debt of the United States as follows:
1rst   Further time to be given until the end of the year 1795 to subscribe the same to the Loan proposed by the funding Act; with liberty to the holders to subscribe the arrears of interest up to that period separately from the principal reserving that principal on its original footing.
2nd   An appropriation to be made for payment of Interest on so much of the principal (excepting Loan Office Certificates bearing Interest on the nominal value) as at the end of the year 1795 shall remain unsubscribed, for the term of one year, according to the rate or rates stipulated by the original Contracts, and for the payment of ten ⅌ Centum of the Arrears of interest thereupon to the same end of the year 1795. This payment to be made on the first of January 1796; at the Treasury, where no particular place of payment is stipulated, and at such place, where there is one stipulated.
3rd   The specie principal of the Loan Office Certific⟨ates⟩ which bear interest on the nominal value together with the arrears of interest to be immediately paid off.
II Proposition
That provision be made for taking upon loan to the United States, by subscription at the Treasury, the outstanding and unbarred new emission Bills of Credit; the sums subscribed to be paid in the principal only of those Bills, and the Stock of the New Loan to bear an Interest of 5 ⅌ Cent ⅌ Annum, payable quarter yearly at the Treasury, and redeemable at the pleasure of the United States by payment of the principal, with a stipulation to pay the same at the expiration of thirty years. The Loan to be deemed to commence on the first of January 1796 and to rest on funds permanently pledged, namely the permanent Revenues.
III Proposition
That provision be made for converting by a new Loan the whole of our present foreign into Domestic Debt upon these terms (to wit) that for any sum subscribed to the new Loan and paid in the principal of the present foreign debt of the United states, there be allowed, in addition to the interest now payable upon such principal, the further yearly interest of ½ ⅌ Centum, or in lieu thereof, at the option of each subscriber, an equivalent sum in Capital stock bearing an Interest of 5 ⅌ Centum ⅌ Annum; that the whole interest upon the new loan, including that upon the Capital Stock to be given as an equivalent for the additional ½ ⅌ Cent, shall remain fixed until the first day of January 1818, at which time and not sooner the principal of the said new loan, including the said Capital Stock given as an equivalent, may and shall be reimbursed except as to such Subscribers as may prefer a Shorter term of reimbursement, who may elect any term not less than fifteen years: That the permanent revenues shall be and remain firmly pledged for the payment of the said Interest until the reimbursement of the said principal, to be paid quarter yearly as that of the present Funded Domestic debt:
And lastly, that the commissioners of the sinking fund be empowered with the approbation of the President to provide by new loans for the reimbursement of any instalment or part of Principal of the present foreign debt, or of the loan to be made thereupon as aforesaid, either by direct borrowing, or by sale in the Market of Certificates of Stock, so as the said loan, or the said Certificates of Stock, shall bear an interest not exceeding 6 ⅌ Centum ⅌ Annum, and shall be liable to reimbursement within a term not exceeding twenty four Years. The interest upon the Capital reimbursed, and in aid thereof the permanent Revenues, to be pledged for the interest upon the loans or Stock to be made or created by virtue of the said power.
IV. Proposition.
That the temporary duties on Imports be made coextensive in duration with those now permanent & be appropriated in like manner; and that the reservation of 600000 Dollars annually out of the duties on imports & Tonnage, for the support of the Government of the United States and their common defence, be postponed till after the appropriations for the interest of the funded Debt foreign and domestic, [including the new Loans to be made thereupon,] & for the Sinking Fund.
V. Proposition.
That the following provisions be added to those heretofore made for reimburseing & redeeming the debt of the United States.
1st. To direct by Law, that so much of the surplus of the duties on imports and Tonnage to the end of the year 1790, as shall remain uninvested in purchases on the 1st. day of January 1796, shall be so invested, one fourth part within the Month of April, another fourth part with [in] the month of July another fourth part within the month of October in that year, and the remainder within the month of January 1797.
2nd. To exonerate the Fund established by the Act intitled “An Act supplementary to the Act making provision for the debt of the United States” passed the 8th. of May 1792 from the payment of the rate per annum which by the 4th. Section of the Act of the 12th. of August 1790 intitled “An Act making provision for the Reduction of the Public Debt” is reserved on account of the principal and interest of the monies authorised by that act to be borrowed for purchases of the debt; charging the interest of the money, so borrowed upon the Revenue from imports & Tonnage.
3d. To appropriate to the same Fund so much of the Revenue from imports & Tonnage as, together with the other Monies now constituting the fund and which shall accrue to it by virtue of the foregoing provisions, shall be sufficient from year to year, with the interest redeemed, to pay the sums which may of right be annually paid on account of the principal of such funded Stock, as on the 1st. day of January 1796 shall bear a present interest of 6 ⅌ Centum per annum, excluding that which shall stand to the credit of the commissioners of the Sinking fund, and that which shall stand to the Credit of particular States, on account of the Balances reported in their favour by the Commissioners for settling Accounts between the United States and individual States; to continue so appropriated until the whole of the said funded Stock shall be redeemed, and thenceforth until the whole residue of the present Debt of the UStates foreign and domestic funded & unfunded shall be fully redeemed and discharged.
4th. To appropriate to the Same Fund the dividends on the Stock of the Bank of the United States, belonging to the United States, reserving from time to time so much thereof as may be necessary to pay interest on what shall remain unpaid of the loan had of the said Bank pursuant to the 11 Section of the act of Incorporation, and also so much of the duties on imports and Tonnage as, together with those dividends (deducting what may be necessary to pay interest) shall be sufficient from year to year to pay off the instalments of the said Loan hereafter to grow due, and as (the said instalments being paid) together with any other Moneys which on the 1st. day of January 1802 may belong to the said fund, not otherwise appropriated, shall be sufficient from year to year, with the interest redeemed, to pay the sums which may of right be annually paid, on account of the principal of such funded Stock as at the expiration of the year 1800 shall begin to bear an Interest of six per cent per annum—excluding that which shall stand to the credit of the Commissioners of the Sinking Fund and that which shall stand to the Credit of particular States on account of the Balances reported in their favour by the Commissioners for settling Accounts between the United States & Individual States; to continue so appropriated until as well the last mentioned Stock, as the instalments of the loan aforesaid, shall be fully redeemed & discharged, and thenceforth until the whole residue of the prest. Debt of the United States foreign and domestic funded & unfunded shall be fully redeemed & discharged.
5th. To continue the appropriation to the Same Fund of the Interest of the Stock, which shall be redeemed by virtue of the foregoing provisions (when the full redemption in each case is compleated) until the whole of the Present Debit of the United States foreign & domestic funded and unfunded shall be redeemed, by reimbursement purchase or otherwise.
6th   To provide for carrying to the same fund, agreeably to the appropriation in the funding Act, the proceeds of the Sales of Lands of the United States in the Western Territory, to be applied according to the said appropriation.
7th   To appropriate to the same fund, to be imployed for the purposes thereof, all monies which shall be received from debts due to the United States antecedent to the present constitution.
8th   To provide, that the Surpluses of all the current revenues of the United States, which shall remain at the end of any callendar year beyond the amount of the appropriations charged upon them, & which during the Session of Congress commencing next thereafter shall not be otherwise specially appropriated shall be carried to the Fund Aforesaid, to be appropriated to the purposes thereof.
9th   To provide for paying annually out of the said Fund the sum which may be rightfully paid in each Year, towards the redemption of the funded Stock, which does or shall bear an interest of 6 ⅌ Centum ⅌ annum, excluding that which shall stand to the Credit of the Commissioners of the Sinking fund and that which shall stand to the credit of particular States, on Account of the Balances reported in their favor by the Commissioners for settling Accounts between the United States and individual States; commencing the redemption of that bearing a present interest on the first of January 1796, and of that to bear interest after the year 1800, on the first of January 1802; and pledging in the firmest manner the faith of the United States to the Creditors thereof, that the said fund shall be inviolably applyed to the purpose of the said Redemption and afterwards to the Redemption by purchase payment or otherwise of the whole Residue of the present Debt of the United States, foreign and Domestic, funded and unfunded, until the same shall be fully redeemed and discharged—the said fund and the interest from time to time liberated to be vested in the Commissioners of the Sinking Fund as property in trust for the Redemption of the Debt until it shall be completed.
Provided always, that whenever the fund shall be more than sufficient for paying off, as they accrue, the remaining installments of the said Loan had of the Bank of the United States, and for the complete and final redemption of the whole of the aforesaid Stock, bearing and to bear an interest of 6 ⅌ Cent, according to the right reserved for that purpose, and also for the payment of the installments of the present foreign Debt, or of such new loans as may be made thereupon, persuant to the IIIrd Proposition, and for the reimbursement, purchase or redemption of the residue of the present debt of the United States within the term of thirty Years, it shall be lawful for Congress, if at war with any foreign European power, to apply so much of the excess as they may think fit, the said excess being certified by the Commissioners of the Sinking Fund, towards the expences of such war; excepting always so much of the said excess as may be requisite to fulfill any contracts, which shall have been entered into by the Commissioners of the sinking fund, pursuant to the powers vested in them; and Provided that no second application of any such excess shall derogate from the fund once reserved for the redemption [by payment] or purchases of the said residue of the Debt, within the said term of thirty years.
10th   To provide that all reimbursements of the Capital of the Public Debt foreign and domestic, and of the remaining installments of the aforesaid Loan of the Bank of the United States, be made under the Superintendance of the Commissioners of the sinking fund, empowering them with the approbation of the president of the United States, as the installments of principal become due, to borrow if necessary the sums requisite to pay these installments; provided that the ultimate term for the reimbursement of any loan they may make shall not exceed twenty four years—the Interest thereof to be charged 1st. upon the Interest of the Installments which shall be reimbursed by means thereof, ☞except the installments of funded 6 ⅌ Cent Stock.
2ndly. upon the Revenue from Imports and Tonnage to make good any deficiency.
VI. Proposition
That Power be given to the Commissioners of the sinking fund, with the approbation of the President to borrow from time to time, such sums as may be necessary in anticipation of the Revenues appropriated for the purpose, not exceeding in one year one Million of dollars, to be reimbursed within a year from the time of each Loan; for the payment of the interest which shall annually accrue on the Public Debt.
The Interest upon each loan to be defrayed out of the permanent Revenues.
VII. Proposition
That the internal revenues from snuff, and refined sugar, Sales at Auction, Licences to sell by retail foreign Distilled Spirits and Wines, and from Carriages for the conveyance of Persons, be continued to the first day of January 1800; [and thence until the end of the session of Congress next thereafter;] and that the reimbursement of the principal of the Loan of 1,000,000 of Dollars authorised to be borrowed for defraying the expences of foreign intercourse, be charged upon this fund.
VIII Proposition
That in regard to any Sum, which shall have remained unexpended upon any appropriations, other than for the payment of the interest of the funded Debt and for the purposes of the Sinking fund, for more than two years after the end of the Calender year in which the act of appropriation shall have been passed, such appropriation shall be deemed to cease and determine, and the sum unexpended upon it shall be carried to an account to be denominated “The Surplus Fund”; But no appropriation shall be so deemed to have ceased or determined till after the year 1795, unless it shall appear to the Secretary of the Treasury that the object of such appropriation has been fully satisfied, in which case it shall be Lawful for him to cause to be carried the unexpended residue thereof, to the Account aforesaid.
IX Proposition
That Provision be made that all priorities heretofore established in the appropriations for the funded debt, as between the different parts of the said debt shall after the year 1796 cease, with respect to all Creditors of the United States, who do not before the expiration of the said period signify their dissent therefrom; and that thenceforth with the exception only of the debts of those Creditors who shall so signify their dissent, the revenues charged with these appropriations shall constitute a common or consolidated Fund chargeable indiscriminately and without priority.
X. Proposition
That Provision be made for calling in all outstanding Loan office Certificates, Certificates called final Settlements, and Indents of Interest, and for issuing in Lieu of them other Certificates of equivalent tenor; establishing that all which shall not be presented for exchange within the term of two years, shall be barred.
Remarks upon the First proposition.
The experiment has now been fully tried, and with nearly complete success, of the disposition of the Public Creditors to accept the terms offered by the funding Act. Those who still decline have probably made a final election to abide by their original Contracts.
It remains to fulfill them as to the future. This the Moral obligation of the Contracts, the new and peremptory sanction given to them by the present Government, and the essential maxims of Public Credit, unite to demand: and while these cogent motives, affecting intimately the permanent Character and general interest of the United States recommend the measure, there is now no longer any inducement from situation to procrastinate.
The present advanced State of the National finances, and the inconsiderable Magnitude of the still unsubscribed debt, render it of little if of any consequence to obtain upon it the temporary accommodation of deferring the payment of a part of the interest accruing according to Contract. This motive apart, and considering the approximation of the period when the payment of interest on the deferred debt is to commence, the chance of benefiting by a fall of the market rate of interest incident to a provision for the debt on the terms of the contract, which makes it redeemable at pleasure, may be found more advantageous to the Government, than the partial postponement of interest incumbered with an abridgement of the right of redemption.
To those, who should not rightly appreciate this circumstance, it might seem an objection, that the provision proposed would place those creditors who had not consented to accommodate the Government upon a better footing than those who had so consented.
But a scruple of this kind is over-ruled by several considerations.
1rst It is not improbable that a considerable proportion of those who may not have accepted the terms offered by the Funding Act are Executors and other Trustees who may have doubted their power to accept.
2nd. Giving the fullest force to the fact which is the ground of the objection, it is one of those cases in which the general principles that constitute the permanent happiness of Society give the less meritorious advantages over the more meritorious. All the Creditors had a right to conform or not. Those who have not done it have only used their right, and it cannot be matter of objection or prejudice to them. To delay indefinitely a provision for their claims according to contract, is to annihilate the Contract.
The complying Creditors cannot with propriety complain: They were informed unequivocally that the proposal of a new Loan was referred to their free choice, that the rights of those who did not assent would remain unimpaired, and compensations were offered in the new contracts for the surrender of the old. A plea that an ultimate provision was not relied upon could not be admitted; because it would be to convert a distrust of the faith of the Government into an argument against its being observed towards those who had depended upon it.
But the complying Creditors actually received valuable considerations for the modification of their claims: Instead of Annual provision for their interest, which alone their contracts as they stood previous to the Funding Act required, they have had it secured by adequate funds permanently mortgaged for its payment.
Instead of the stipulated annuity being redeemable at pleasure whenever a fall in the market rate of Interest should render it advantageous to pay off the Principal, it has acquired a more fixed character by the relinquishment of the Government to redeem, except in certain proportions, and a capacity to increase in capital value, by a declension of the market rate of Interest. Instead of receiving their Interest in one payment at the end of a year, they receive it in quarter yearly portions, which makes it in fact 6.15 ⅌ Cent in lieu of the stipulated rate of six ⅌ Centum.
On the first point, it has been argued that supposing a steady preservation of its faith by the Government, it is indifferent to the Creditor whether his demand stands upon the basis of an annual provision or upon that of mortgaged funds.
This is to substitute theory to fact. As well with regard to a Government as to an individual, there is in the nature of things an intrinsic difference between the value of a debt bottomed on mortgaged funds and that of a debt resting on what is called in the one case, and may be called in the other, personal security. The degree of this difference, and some of the circumstances on which it depends, may be different in the two cases, but the reality of its existence can be denied in neither.
Government being administered by Men is naturally like individuals, subject to particular impulses, passions, prejudices, vices; of course to inconstancy of views and mutability of conduct. A kind of property of which the essence is Contract, must necessarily therefore be more or less valuable, because more or less secure, in proportion as it is little or much within the influence of that inconstancy or that mutability.
If a Provision is to be made by a new resolution every year, that resolution being always liable to be affected by momentary circumstances is always casual. If made once for all, it continues of course, unless revoked by some positive Act, and has for that reason a moral certainty of Stability. But why, it may be asked, if a disposition unfaithful to the Public engagements, or unfriendly to public Credit shou’d exist, would it not operate to produce a violation of a provision made as well as to prevent the making of one?
The two things are widely different. To undo: which is to act, and in such a case to act with violence, requires more enterpise and vigour, and presupposes greater energy, or a Stronger impulse, than not to do, or to forbear to act. This is particularly true where a number of wills is to concur. Many men who will not rouse to the effort or encounter the responsibility of doing mischief by positive acts, will readily enough slide into it by a negative conduct, that is by omitting to act. Many men, merely from easiness of temper or want of active fortitude, will suffer evil to take place, which they neither desire, nor would themselves commit. In Collective bodies votes are necessary to action, absences may produce inaction. It often happens, that a majority of voices could not be had to a resolution to undo or reverse a thing once done, which there would not be a majority of voices to do.
This reasoning acquires tenfold force when applied to a complex government like ours, that is to a Government distributed into departments, acting through different organs, which must concur to give it motion; as in our Constitution the House of Representatives, The Senate, and the President.
In delicate and difficult cases whether to issue in good or ill, a suspension of action is far more natural to such a Government than action. It can hardly happen, that all the branches or parts of it can be infected at one time with a common passion, a disposition, manifestly inimical to justice and the Public good; as to prostrate the public Credit by revoking a pledge given to the Creditors. It is far more probable that such a disposition should at one time possess one part, at another time another part. Possessing either part it might be sufficient to obstruct a provision which was to be made. Without possessing all the parts, it could not subvert one, which had been made. The last can scarcely be supposed, except in one of those extraordinary Crises of Nations which confound all ordinary calculation.
Hence the value of Property in Public Debt, which rests on specified and competent funds firmly pledged for the satisfaction of the Creditor, is intrinsically greater, and to a considerable extent, than that of property in Public Debt which depends on annual provision. Hence too, a Creditor to whom such a pledge was not stipulated, may be justly said to have received a compensation for the relinquishment of a portion of his Interest.
On the Second point, it has been observed with less plausibility, that in this country where it would be to the advantage of the Creditor to receive his principal rather than a rate of 6 ⅌ Cent Interest, the abridgment of the right of redemption is of no value.
1st   The proposition is not universally true.

It depends on the particular situation of a creditor whether it be his interest to be reimbursed his principal or not. It is believed owing to the impunctuality of Collections, that in no part of the United States does fair lending at private interest upon real security Nett 6 ⅌ Cent.
2nd   As far as it is true, it does not authorise the inference which is drawn: Because the creditor cannot demand his principal when it suits him; but must wait till it is convenient to the Government to pay. This conveniance might not exist till there was a fall in the market rate of Interest, and then it would not be the interest of the Creditor to receive. Unable to exact the principal when he pleases, it is a material point gained to be able to arrest the hand of the Government from paying him, when it is his interest not to receive.
It is evident that whenever the rate of interest to which he is intitled shall exceed the market rate, if he cannot be obliged to receive back his principal or take the market rate, his Stock must rise in value in proportion to the difference, and the degree of its duration.
Nor is an idea which has been entertained just, that this advantage is remote and contingent; to accrue only to those who may be holders at the time of the fall of Interest, at the expence of those who were holders when the funding Act passed; many of whom, as it is alledged, having been obliged to alienate, then or shortly after, suffered loss in the sale, from the postponement of a part of their interest, without benefitting by the supposed equivalents.
The fairness of an equivalent ought never to be tested by the necessities of particular Individuals. It ought to be estimated by the general principles of Value; by the natural and real operation of things. Admitting therefore the suggestion as to such individuals to be true, it would decide nothing.
But it is not true. The permanancy of a high rate of interest and possibility of a future rise of the Capital above par, by a fall of the market rate below the stipulated rate, were to the first holders of the Stock circumstances of present Value.
Foreigners, especially, whose purchases would necessary influence the Market, would give higher prices for it on these accounts.
And when to this are added the Funding of the new Stock and the payment of the Interest quarter Yearly—there is solid ground for entertaining an opinion, that the Stock has from the earliest period borne a better price in the Market than [it would have done,] upon the principle of an annual payment of 6 ⅌ Cent on the whole Capital by an Annual provision.
This opinion would be confirmed, if we should take as a guide what actually happened in one or more of the States which made annual provision for the payment of interest upon their Debits at the stipulated rate of 6 ⅌ Cent: With this provision the market price of their Stock rarely exceeded 33⅓ ⅌ Centum.
It is probable that greater confidence in the ability and constancy of views of the Government of the United States might have given greater value to their Stock in a like Situation. But it is not to be doubted that it would have felt in a great degree a similar effect of that situation.
This may not appear with respect to the small amount of unsubscribed debt now to be provided for, and with the advantage of a confirmation of confidence by experience—But it could not have failed to have been very apparent, if the whole debt had been provided for on this plan.
These observations serve to render it probable that the Creditors who have accepted the terms offered by the Government have not been injured by the Acceptance, that if they had now an option to change their ground for that which is proposed for non Subscribers, it would be an ill judged choice in them to do it, and that upon these as well as other accounts they will have no cause to be dissatisfied with the proposals under consideration.
Let it be added, that whether the nonsubscribers shall fare better or not by that proposal than the subscribers, it is the interest of all the public creditors upon principle and precedent, that the public faith should be preserved towards them.
But at the same time, every consideration connected with the question urges that nothing more should be done for non subscribers than is positively due to good faith. Accordingly the proposition contemplates that their debt shall not be funded but that provision shall be annually made.
With regard to arrears of Interest a tenth part only is proposed to be paid on the first of January 1796. At this rate they would be paid off in Ten years.
In strictness, they ought to be immediately discharged, but to have done this on the whole debt would have been impracticable—to do it on what now remains unsubscribed would not only be unequal but would at the present moment obstruct arrangements which are conducive to the general interests of the Creditors. The case of a large arrear of interest arising from the inability of the Government [which contracted the principal Debt,] which is the present case, is liable to some peculiar considerations.
The State of the Treasury in succeeding years will enable Congress to decide how far the payment can be accelerated. In the mean time the Creditors have an option to separate those arrears from the principal and to fund them at three ⅌ Cent, as has been done generally with regard to interest.
A difference is made in the Special case of the Loan Office Certificates which by contract are intitled to an interest of 6 ⅌ Cent on the Nominal principal, redeemable only by payment of the Specie principal.
This is too disadvantageous a footing for the Government.
The alternative most convenient at present is to pay off the Debt, which is proposed. To elude this contract would be to sacrifice a very great principle to a very little interest. The amount will be Seen in the Statement A.
Remarks on the II. Proposition.
The Certificates or bills of Credit called New emission Money were emitted pursuant to a resolution of Congress of the 18th. March 1780, which directs them to be emitted upon the funds of individual States, to bear an interest of five ⅌ Centum per annum, payable in Specie at the Redemption of the Bills, or at the election of the Holder, annually at the continental Loan Offices, in Sterling bills drawn by the United States upon their Commissioners in Europe, and pledges the faith of the United States for the payment of the said Bills, in case any State on whose funds they should be emitted should by the events of War be rendered incapable to redeem them; directing also an indorsement to be made on each bill in these words “The United States insure the payment of the within Bill and will draw Bills of exchange for the interest annually if demanded, according to a resolution of Congress of the 18th. of March 1780.”
These resolutions and the indorsement upon the Bills engage the absolute promise of the United States for the payment of the interest indefinitely, and their eventual guarantee of the principal, in case any State on whose funds the Bills should be emitted should by the events of War be rendered incapable to redeem them; which is in effect, tho not in form, an absolute guarantee of the principal; for the United States are bound to pay the interest perpetually ’till that is discharged.
Good faith demands that the United States should supply the omissions of the States which issued the Bills, by providing themselves, at least for the interest upon them.
But it is not as easy to pronounce on what terms they ought to be provided for.
On their face, and according to the unrevoked resolutions of Congress, they are of Specie value equal to their nominal amount and bearing 5 ⅌ Cent interest.
But it is known that they were issued by different States at different inferior values fixed by previous laws.
The true nature of the contract therefore, in fact, and the true equity of the case, are from these circumstances involved in some question.
A compromise by a new agreement seems the best road out of the difficulty.
This is the aim of the proposition, which it is hoped will in the main reasonably consult all interests.
There have been special references of this subject to the secretary, but he purposely declined a report ’till the expiration of the term limited by the Act entitled “An Act relative to Claims against the United States not barred by any Act of Limitation and which have not been already adjusted” passed the 12th of February 1793 had obviated a danger to which the business was exposed. It is now ascertained that the amount for which the United States shall be in future liable is Ninety thousand five hundred and seventy four Dollars. The sums subscribed to the loan will of course be a charge against the States which respectively issued the bills.
Remarks on the IIIrd. Proposition
The payment of Interest and instalments of principal of our foreign debt in the Countries where it was contracted is found by experience to be attended with difficulty, embarrassment, some loss, and a degree of casualty which occasionally puts in jeopardy the National Credit. Loans for reimbursement of principal must be made beforehand as the market suits and necessarily involve double interest for a greater or less time.
The procuring of Bills to be remitted for payment of Interest cannot be depended upon in coincidence with the periods of payment, which co-operating with distance renders inconvenient anticipations necessary.
The remitting in commodities would be liable to other casualties and to some peculiar objections; and whatever mode be adopted, it may be frequently not practicable to deposit in season the necessary funds on the spot without great sacrifices.
If therefore the place of these payments could with consent of the Creditors, upon an equitable indemnification to them for the transfer, be changed to the United States, the operation would be in various lights beneficial. It has occurred that the present posture of the affairs of Europe might favor a plan of this kind and perhaps produce some collateral advantages. Under this idea an experiment is recommended. The proposed augmentation of Interest is intended as an indemnification for the expence and hazard of agencies in this Country, delays in remittance, inconveniencies of distant negociation, renunciation of the facilities which attend the receipt of Interest at home, risks of loss by exchange &c. and is calculated on a liberal scale in order to induce an acceptance of the proposition.
If instead of an increase of Interest, the option of an equivalent be given by way of premium in Stock bearing an Interest of 5 ⅌ Cent, it would have attractions for certain Creditors and would facilitate the success of the measure. On strict calculation the equivalent would be 6 Dollars and 58 Cents ⅌ 100 Dollars of the principal subscribed.
It is not perceived that the interests of the United States could suffer by allowing the alternative. The fixing of the rate of Interest by postponing the reimbursement to the year 1818 would also be a powerful inducement: And ’till the period of reimbursement arrives, any surplus of the sinking fund which may exist can be invested in purchases, so as to prevent the progress of the Fund being arrested.
It could not be necessary to observe, except for the sake of dispelling jealousy or apprehension on the part of the Creditors, that while the plan is in experiment, and afterwards with regard to all who do not embrace it, every thing is to proceed as heretofore and as the contracts respecting the debt require.
The auxiliary proposition of giving power to the Commissioners of the sinking fund to remit Certificates for sale is founded upon a Belief, that this operation will sometimes be practicable where direct loans cannot be effected, and will be occasionally a more beneficial mode of remittance than by Bills of Exchange.
Remark on the IVth. Proposition.
The object of this proposition is to give moral certainty to the adequateness of the fund for paying the interest upon the Debt and for its ultimate Redemption—making a reasonable allowance for the casualties to which it is exposed.
Remarks on the Vth. proposition
There is no sentiment which can better deserve the serious attention of the Legislators of a Country than the one expressed in the Speech of the President; which indicates the danger to every Government from the progressive accumulation of Debt.
A tendency to it is perhaps the natural disease of all Governments; and it is not easy to conceive any thing more likely than this to lead to great & convulsive revolutions of Empire.
On the one hand, the exigencies of a Nation creating new causes of expenditure, as well from its own, as from the ambition, rapacity, injustice, intemperance and folly of other Nations, proceed in unceasing and rapid Succession. On the other, there is a general propensity in those who administer the affairs of a government, founded in the Constitution of man, to shift off the burden from the present to a future day; a propensity which may be expected to be strong in proportion as the form of the State is popular.
To extinguish a Debt which exists and to avoid contracting more are ideas almost always favored by public feeling and opinion; but to pay Taxes for the one or the other purpose, which are the only means of avoiding the evil, is always more or less unpopular. These contradictions are in human nature. And the lot of a Country would be enviable indeed, in which there were not always men ready to turn them to the account of their own popularity or to some other sinister account.
Hence it is no uncommon spectacle to see the same men Clamouring for Occasions of expense, when they happen to be in unison with the present humor of the community, whether well or ill directed, declaiming against a Public Debt, and for the reduction of it as an abstract thesis; yet vehement against every plan of taxation which is proposed to discharge old debts, or to avoid new by defraying the expences of exigencies as they emerge.
These unhandsome arts throw artificial embarrassment in the way of the administrators of Government; and Co-operating with the desire, which they themselves are too apt to feel to conciliate public favor by declining to lay even necessary burthens, or with the fear of loosing it by imposing them with firmness serve to promote the accumulation of debt; by leaving that which at any time exists without adequate provision for its reimbursement, and by preventing the laying with energy new Taxes when new Occasions of expense Occur. The consequence is, that the public Debt swells ’till its magnitude becomes enormous, and the Burthens of the people gradually increase ’till their weight becomes intolerable. Of such a state of things great disorders in the whole political œconomy, convulsions & revolutions of Government are a Natural offspring.
There can be no more sacred obligation, then, on the public Agents of a Nation than to guard with a provident foresight and inflexible perseverance against so mischievous a result. True patriotism and genuine policy cannot, it is respectfully observed, be better demonstrated by those of the United States at the present juncture, than by improveing efficaciously the very favourable situation in which they stand, for extinguishing with reasonable celerity the actual debt of the Country, and for laying the foundations of a system which may shield posterity from the consequences of the usual improvidence and selfishness of its ancestors: And which if possible may give Immortality to Public Credit.
Fortunately for the first object, the circumstances, in our foreign affairs, which during the last session impelled to an extension of the national revenues, have left little more to do than to apply the existing means with decision and efficacy.
The second object will depend on the establishment of wise principles in that application; fitted to become a permanent precedent in the fiscal system of the Country.
The first report of the Secretary on the subject of the Public Debt, of the 9th. of January 1790, suggests the Idea of “incorporating as a fundamental maxim in the system of Public credit of the United States, that the creation of Debt should always be accompanied with the means of extinguishment—that this is the true secret for rendering public credit immortal, and that it is difficult to conceive a situation in which there may not be an adherence to the Maxim” and it expresses an unfeigned solicitude that this may be attempted by the United States and that they may commence their measures for the establishment of credit with the observance of it.
   
   Note   It is understood that the Parliament of Great Britain has within the last four Years formally adopted as a Standing rule the principle of incorporating with the creation of Debt the means of extinguishment. How much easier must the execution of this important principle be to the United States than to a Nation, which before it began, had so deeply mortgaged its resources! May the United States never have to regret hereafter that they postponed too long so provident a precaution.


No opportunity has been lost by the secretary, as far as he could contribute to the event, to reduce this principle to practice; and important steps towards it have been from time to time taken by the legislature.
But much remains to be done to give it full effect. The present state of things encourages and invites to the consummation of the plan. And the Secretary about to leave the office he holds feels it a peculiar duty to make a final effort to promote that invaluable end.
This is the object of the 5th. Proposition aided by the preliminary provisions of the 4th. This proposition aims at two principal points—1   To constitute a fund sufficient in every supposeable event for extinguishing the whole of the present debt of the United States foreign and domestic in a period not exceeding thirty years.
2   To fix its destination unchangeably by not only appropriating it, permanently under the direction of Commissioners and vesting it in them as property in trust, but by making its faithful application, a part of the contract with the Creditors.
As to the first point—if the temporary duties on imports be rendered permanent the annual reservation of 600.000 Dollars postponed and if the additional appropriations which are proposed be made to the sinking fund, its intended force will not only be equal to the effect meant to be produced but it may be hoped, that there is scarcely a casualty which can reasonably be taken into calculation, foreign war not excepted, which will occasion a deficiency in the fund.

The whole amount of the duties on imports and Tonnage and upon domestic Distilled Spirits & Stills estimated now to amount to 6079418 Dollars & 58 Cents, besides the dividends on Bank Stock and the items which now compose the sinking Fund will then be appropriated primarily to the Interest upon the public Debt and to the Sinking Fund, which together including the deferred Stock, will demand permanently from that Revenue 4373836 Dollars & three cents little more than two thirds of the Fund from which they arise. An expectation may be indulged, that even foreign war, making due allowance for what will always be practicable through Neutral powers, would not occasion a defalcation in the revenues greater than the difference.
This competency of the Fund is an essential idea.
The fulfillment of the object as far as the uncertainty of human affairs will permit ought to be superior to casualty.
The necessity of a reliance on auxiliary provisions, always precarious in those situations which affect the productiveness of the Public revenues, ought to be as far as practicable superseded by the ample nature of the original provision.
As to the second point—the Intent is to secure by all the sanctions of which the subject is susceptible an inviolable application of the fund according to its destination. No expedients more powerful can be devised for this purpose, than to cloath it with the character of private property, and to engage absolutely the faith of the Government, by making the application of it to the object a part of the Contract with the Creditors. But is this necessary?
Its necessity rests upon these cogent reasons.
The inviolable application of an adequate sinking fund is the only practicable security against an excessive accumulation of debt, and the essential Basis of a permanent national Credit.
Experience has shewn in Countries the most attentive to the principles of Credit, that a simple appropriation of the sinking fund is not a complete barrier against its being diverted when immediate exigencies press. The causes which have been stated with another view tempt the administrators of Government to lay hold of this resource, rather than resort to new taxes.

This indicates the utility of endeavouring to give by additional sanctions, inviolability to the fund.
But will those proposed answer the end? They are the most efficacious that can be imagined, and they are likely to be intirely efficacious.
They cannot be disregarded without, by breach of faith and contract, destroying Credit, and that at a juncture, when it is most indispensable. The Emergences which induce a diversion of the fund, are those in which loans, and consequently Credit, are most needed.
But will it be safe to put the fund so intirely out of the command of the Government? May there not be situations in which the command of it may be requisite to the safety of the state?
This is not conceivable. The Amount of the sinking fund will, in the situations which create extraordinary demands for Money be always inconsiderable compared even with a single years expenditure. The current revenues of a nation do not in such cases suffice.
Plunder or Credit must supply the deficiency. The first presupposes a subversion of all social order. The second will find its best support and greatest efficacy in adhering steadily to the principles of such a Fund. An Annuity of 7 Dollars will pay the Interest upon and discharge a Capital of 100 Dollars bearing 6 ⅌ Ct Interest in 33⅓ years nearly. The situation of a Country must be not a little exhausted, if it cannot create yearly by new Revenues during the continuance of a Foreign War an annuity on the above scale sufficient to fund the Loans of which it may stand in need. Ten Millions of Dollars will with order and œconomy maintain in this Country an Army of 50.000 Men for a year. Viewing our geographical position, is there a prospect of any war expensive beyond this ratio? If not, an annuity of 700.000 Dollars created each year of the War would suffice. But it would be wise in such an event to carry Taxation in the first instance to the full extent of the ability of the State, which would proportionably contract the necessity for borrowing, and consequently the extent of the annuities necessary for loans.
If a nation can find embarrassment in creating the revenues requisite on this scale, it must arise from her having reached a stage when from the neglect of the principle now inculcated, the mass of her Debt has become so enormous as to strain her faculties in order to a provision for it.
The United States are in a Situation altogether different. An inspection of the list of their Revenues, discovers that they have a large field of resource unexplored. Their Youth, and large tracts of unsettled Land & land in the infancy of improvement, assure them a great and rapid increase of means. Even their actual revenues without additions, must with the progress of the country considerably increase. And though war may interupt—the temporary interuption being removed by the restoration of peace, their increasing productiveness suspended for a time must resume its vigour and growth. In a given number of years a considerable augmentation is certain.
The Government of this Country may therefore adopt, fearless of future embarrassment, a principle which being adopted will ultimately furnish resources for future exigencies, without an increase of burthen to the Community.
To explain this last idea—It will readily be perceived that the funds pledged for paying the Interest and Sinking the principal of a portion of the Debt existing or Created at a particular time will within a certain period extinguish that portion of Debt.
They will then be liberated and will be ready for any future use, either to defray current expenditures or be the Basis of new Loans, as circumstances may dictate. And after a course of time it is a reasonable presumption that the fund so successively liberated will be adequate to new exigencies as they occur.
Moreover, the last clause of the proposition authorises the deriving aid from the sinking fund for new Loans, whenever the state of the fund admits of it consistently with the accomplishment of the purposes; that is when it is sufficient 1st. to make good the stipulated payments on account of the principal of the Debt as they accrue. 2nd to purchase in the market all that part of the Public Debt of which there is no stipulation of payment by installment (as the three ⅌ Cent Stock) within a period of 30 Years.
This, while it secures the extinction of the existing debt within a reasonable term, by preventing too great a proportion of the public revenue from being tied up by the sinking fund, gives due weight to the consideration of providing for future emergencies.
The same consideration has governed in proposing (instead of the appropriation of a definate Sum out of the revenue from Imports & Tonnage which in certain years would be greater than will be permanently necessary) that the Sum to be applied out of that Revenue shall be so much from year to year as with the other items of the sinking fund will suffice for the object. It has likewise influenced, in postponing the redemption of that Stock which stands to the Credit of certain States in consequence of the report of the Commissioners for the Settlement of accounts.
Every system of Public Credit must assume it as a fundamental principle, that the resources of the Country are equal to its probable exigencies, and that it will possess ability to pay the debts which it contracts.
If this be so, there is no cause to hesitate about the inviolable appropriation of funds to the extinction of an existing debt within no less term than 30 Years.
Indeed as before intimated, it cannot be doubted that the resources of a credit, built upon a foundation so solid as that which is recommended, will more than replace even in the earliest stages of our affairs the use of the additional funds withdrawn from the Command of the Government to effect it, and in the eventual operation will give a more abundant command of funds than it can otherwise have. The successive liberation of the revenues successively pledged, after accomplishing their object, will afford resources that may almost be said to be inexhaustible.
It should be recollected too, that the public arrangements may, under a great pressure, anticipate the approaching period of such a liberation, by intermediate temporary Loans, to be replaced by those funds when they are free.
This proposition exemplifies, as to the past, the nature of the maxim which has been supposed capable of giving immortality to credit, namely, that with the creation of debt should be incorporated the means of extinguishment; which means are two fold, the establishing at the time of contracting a debt funds for the reimbursement of the Principle, as well as for the payment of Interest within a Determinate Period—The making it a Part of the Contract that the Funds so Established shall be Inviolably applied to the object.
It is believed that it would be happy for the United States, if Congress would adopt this principle as a rule in all future Loans, never to be departed from: And a good evidence of this determination will be to apply it [as far as may be,] to the past.
This would be at the same time an antidote against what may be pronounced the most plausible objections to the system of funding public Debts; which are, that by facilitating the means of supporting expence, they encourage to enterprizes which produce it, and by furnishing in credit a substitute for revenue, likely to be too freely used to avoid the odium of laying new Taxes, they occasion a tendency to run in debt.
Though these objections to funding Systems, which giving the greatest possible energy to public Credit are a great source of National strength security and prosperity, are very similar to those which speculative men urge against national and individual opulence, drawn from its abuses, and though perhaps upon a careful analysis of facts they would be found to have much less support in them than is imagined, inasmuch as they attribute to those systems effects which are to be ascribed more truly to the passions of men and perhaps to the genius of particular governments; yet as they are not wholly unfounded it is desireable to guard as far as possible against the dangers which they suppose, without renouncing the advantages which those systems undoubtedly afford.
It will readily be seen that the maxim for making concurrent provision for the principal as well as interest in the act of contracting debt, if by precedent and habit it can be rendered a Rule of Administration, by implicating a greater portion of the revenue in every such operation than would be requisite for a mere provision for interest, will controul proportionably the disposition to defer the burthen to futurity and create a greater necessity for circumspection in incurring expence.
This is probably the true expedient for uniting a due regard to the present accommodation of the community with a due care not to overburthen posterity—the full energy of public Credit with a salutary restraint upon the abuses of it. To this explanation of the General principles of the Vth. Proposition, it may be proper to add some brief notes on particular parts of it.
It is proposed that the Redemption of the present 6 ⅌ Ct Stock shall commence the first of January 1796. This time of commencement is recommended by several reasons.  1   It ought to be such as to admit of sufficient notice to distant Creditors.  2   It will conduce to order to date the commencement of every new pecuniary operation where there is an option & no particular reason to the contrary with the commencement of the natural year.  3   The moment of payment presupposes that the fund for the annuity to be paid has actually accrued which will only be at the end of the present year.  4. The small delay by not forcing the means will facilitate the future execution.
It is a part of the plan to make provision for reimbursing the remaining installments of the two Million loan had of the Bank of the United States pursuant to the act of Incorporation.
The preceding installments have been reimbursed out of the proceeds of foreign Loans. This resource cannot in future be relied upon; and for such a purpose it is not as eligible as a domestic one, though circumstances have hitherto dictated a recurrance to it.
By making the dividends on the Stock auxiliary for this purpose to the Revenue from taxes, the object is effected with little more than half the sum from that Revenue, and in the end a fund is formed from the dividends, which with a small addition suffices for the redemption of the deferred Stock.
As these installments are yearly falling due, and must be paid as they accrue, it is essential that a provision for them be contemplated in the general arrangement requisite to the completion of our system of Credit. There is perhaps no easy alternative to what is proposed, except the sale of the Stock. But waving other weighty considerations against such a measure, it is in the view of a true œconomy, liable to the most solid objections.
It is morally certain that the dividends on the stock will increase and the value of the capital from this and collateral causes, more than proportionably. There is no momentary urgency to induce the relinquishment of this future advantage.
To sell at present would be to abandon the difference without necessity. It cannot be expedient in a Government to part with a Capital, which at the time produces as great or a greater revenue than can be realised from the proceeds of a Sale however invested, and which has an inherent tendency to future augmentation.
The measure too would be to renounce or lessen a most convenient resource for forming the redeeming fund of the deferred Stock.
It is proposed to carry the proceeds of the Sales of the Western Lands to the sinking fund.
This is to execute the intention of the funding Act, which has not organised the mode of application and it has the advantage of combining in one system all the provisions for extinguishing the Debt.
It is proposed that all surplus of Revenue shall at a certain time be carried to the use of the sinking Fund. This is to extend and give effect to a principle which has already received the Legislative sanction. It was necessary to fix a time when the appropriation of the surplus should become absolute, and that this should be consistent with a due opportunity to provide for the exigencies of the Public service.
Both these considerations have been consulted. The measure has besides reference to a more speedy redemption of the debt than it apears prudent to attempt by an absolute appropriation of more extensive funds. And the Legislators of the present Day wou’d be intitled to the lasting gratitude of their Country, if they would extend this auxiliary resourse, by all the means which are consistant with a due regard to the cotemporary accommodation of their Constituents. It is proposed to authorise the Commissioners of the sinking fund to provide by new Loans for the reimbursment of the installments which from time to time accrue. This is on the ground that it is esential to the perfection of the System of redemption, that all the means of ultimate execution should be organized in it, and that there should be no need of future provisions. The last clause of the proposition excepts from its operation the interest on the 6 ⅌ Ct. Stock. This is because that interest is destined to form the accumulation for paying the successive installments of the principal of that Stock which increase each year in a ratio to the interest liberated.
The Statement E exhibits the course of the sinking fund as proposed to be established.

Remarks on the VI. Proposition
This will be a useful and important provision. It has reference to a circumstance repeatedly adverted to, the long credits given upon the principal branches of Revenue; from which it happens that though the fund itself or the product of the revenue is more than adequate to an appropriation, yet the receipts upon it come too slowly into the Treasury to answer the end without anticipation by temporary Loans. Its propriety depends on the principle suggested under the last head of having all the means of complete execution organized in the system of Public Credit.
Remarks on the VIIth. Proposition
It is a good rule of caution that no more of the public revenues should be rendered permanent, than is necessary to give moral certainty to the provisions which may be regarded as the pillars of public Credit.
This idea will, it is believed be satisfied by giving permanency to the now temporary duties on Imports.
Accordingly it is only proposed to extend the duties mentioned in this proposition to the year 1800 and thence to the end of the next ensuing session of Congress, which is on the ground that they ought to be commensurate in duration with the object which they are to accomplish and no more.
It has been already noticed that they are at present chargeable together with the temporary duties on imports laid in the last session with an appropriation of 1,292,137 Dollars and 38 Cents, and with the interest of one million of Dollars authorized to be borrowed with a view to foreign intercourse, having a special eye to an object very interesting to the Commerce and feelings of the United States.
This business wants a further arrangement standing at present upon a vague and inefficient footing. The reimbursement of the Loan is not adequately provided for, neither is the interest; this being predicated on funds which in their present form would probably expire after a product of two years. According to the IVth proposition the temporary duties on imports after the above mentioned appropriation of 1,292,137 Dollars and 38 Cents shall have been satisfied will become [permanent and] permanently charged with the Interest on the public Debt, the sinking fund and the annual reservation of 600.000 dollars for the support of Government.
If the Duties mentioned in this 6th. proposition are continued till the first of January 1800 and the reimbursement of the principal of the loan, as well as the Interest is referred to them, two good purposes will be answered, the obtaining the Loan will be facilitated, and its complete reimbursement will be effected within the term allotted, without an augmentation of the permanent Debt of the Country. This makes allowance for fulfilling the appropriation for the Current service already charged upon this fund.
It is presumed to be a conclusive reason in favor of the proposition, that it aims at preventing an increase of permanent debt.
If services of this Kind when the United States are at peace (at least with Civalized powers) are made causes of permanent loans, the progress of new debt will easily exceed the extinction of old.
It appears desirable that there should be a steady effort, as a rule of administration, not to encrease the permanent Debt of the Country by permanent loans, except when it is inevitable by the existence of a war with some European power.
The Comparitive view of Revenue and Expenditure (statement F) establishes satisfactorily, that these duties cannot be dispensed with unless there be a Substitute, if the redemption of the Public Debt is to proceed in earnest. And it is believed that there cannot be devised objects of Revenue more proper in themselves, nor more generally acceptable to the people. Whatver interested parties may alledge, it seems self-evident that there can hardly be a reasonable question except as to the best mode of collection. The objection that part of them falls on Manufactures has no weight, The Manufactures on which they fall are complete Luxurys, and completely established; Consequently fit objects of Revenue. The encreased duties on the rival foreign Articles [and the credit allowed for the duties upon the domestic articles] are a full protection to the Manufactur. Whatever may be the appearances in the infancy of the tax, it is certain, in principle, that it will finally fall on the consumer as generally as duties on imported Commodities.
Remarks on the VIIIth. Proposition
This is to terminate an embarrassment which has been experienced. Appropriations are frequently made for objects the extent of which is not precisely known or in a degree casual. To leave them indefinite as to time is sometimes to tie up unnecessarily a portion of the public funds which may ultimately not be wanted at all for the purpose of the original appropriation.
It will do away this inconvenience and promote perspicuity in the Treasury Accounts of appropriations, if an ultimate period is fixed when each appropriation shall be deemed to have ceased. Should further appropriations appear necessary for the same objects new estimates can be presented and new appropriations made.
The designating an Account with a denomination known in the Laws, to which the surplusses are to be carried, will facilitate future Legislative dispositions of the resulting fund.
It is however essential to the System of public Credit that this should be with the exceptions contained in the proposition.
Remarks on the IXth. Proposition
This proposition is calculated to give simplicity to the public Accounts of Stock and Revenue which will conduce to correctness dispatch and œconomy. As the Revenues are manifestly more than adequate to the Claims of all the Creditors, they none of them have any interest in the distinctions that exist, and which grew out of the course of the business; and the rights of none of them will be affected, because all who choose may continue on their former ground by signifying their dissent to the present plan. It is however presumed that there will be no such dissent.
Remarks on the Xth Proposition
It is important to the fiscal calculations to ascertain positively the extent of every portion of the public debt. At present the amount of these several items of it is deduced from accounts of the late war of various Officers & Offices—in some instances conducted with little order. There is not therefore sufficient certainty. Indeed it is probable from the length of time which has elapsed without their appearing that the computed amount exceeds the real.
Besides, they are from their nature subject to forgeries and counterfeits, which implies a danger of loss to the public ’till their circulation is finally terminated. The proposition accordingly, besides the obtaining of better information, aims at obviating this danger.
Allowing sufficient time for bringing them in to be exchanged for Certificates of equivalent tenor, while it is a measure tending to Public information and security, it can be liable to no reasonable objection on the part of the Creditors.

The Secretary of the Treasury has reserved for the conclusion of this Report a proposition which appears to him of great importance to the Public Credit and which after some preliminary observations will be offered to consideration.
It relates to the right of taxing the public funds and to that of sequestering them in time of war.
A proposition on either of these points would have been deemed superfluous, had there never been discussions asserting a right to do the one and the other, and even the expediency of exercising that right. The negative of both the pretensions, from the habit of regarding it as incapable of being disputed, had acquired in the mind of the Secretary so much the force of an Axiom as to have precluded even the mention of the subject in the plan which he originally submitted for funding the public Debt. He should otherwise have thought it an indispensable duty to suggest as a matter of primary consequence to the System of Credit contemplated in the plan, the express renunciation of those pretensions: For they are (as he believes) not only unwarranted by principle or usage, but intirely subversive of the sound maxims of public Credit.
A pursuasion that this would always be a truth granted in the councils of the United States is his apology for the omission.
Even now he should think it useless to depart from his silence on the point, had not the discussions alluded to created some alarm in places where all the circumstances are not well understood, which it is the interest of the Country to dispel.
The confidence justly to be reposed in the collective wisdom of this government forbids the supposition by one acquainted with its constitution, that the security of the Creditor can need in this particular a further sanction. It is presumed to be impossible that any final act can ever give so deep a wound to the national interest and character, as to derogate from a principle which may be placed among the most sacred in the administration of a Government.
Is there a right in the Government to tax its own funds?
The pretence of this right is deduced from the general right of the legislative power to make all the property of the State contributory to its exigencies.
But this right is obviously liable to be restricted by the engagements of the Government; it cannot be justly exercised in contravention of them. They must form an exception.
It will not be denied, that the general right in question could and would be abridged by an express promise not to tax the funds. This promise indeed has not been given in terms.
But it has been given in substance. When an individual lends money to the state—the State stipulates to repay him the principal lent, with a certain interest, or to pay a certain Interest indefinitely till the principal is reimbursed, or it stipulates something equivalent in another form. In our case, the Stipulation is in the second form.
To Tax the funds is manifestly either to take or to keep back a portion of the principal or interest stipulated to be paid. To do this on whatever pretext is not to do what is expressly promised; It is not to pay that precise principal or that precise Interest which has been engaged to be paid.
It is therefore to violate the promise given to the lender.
But is not the stipulation to the lender, with a tacit reservation of the general right of the Legislature to raise contributions on the property of the State?
This cannot be supposed, because it involves two contradictory things; an obligation to do and a right not to do; an obligation to pay a certain sum and a right to retain it in the shape of a Tax. It is against the rules both of Law & reason to admit by implication; in the construction of a contract, a principle which goes in destruction of it.
The Government by such a construction would be made to say to the lender “I want a sum of money for a national purpose, which all the citizens ought to contribute proportionably, but it will be more convenient to them and to me to borrow the money of you. If you will lend it, I promise you faithfully to allow you a certain rate of interest, while I keep the money, and to reimburse the principal within a determinate period, except so much of the one and the other, as I may think fit to withhold in the shape of a tax.”
Is such a construction either natural or rational? does it not in fact nullify the promise, by the reservation of a right not to perform it?
Is it to be presumed without being expressed, that such can be the understanding of a lender, when he parts with his Money to a Government?
The contrary is so much the more presumable, that nothing short of an express reservation can support the pretention to tax the fund.
It may be replied, that the Creditor might be willing to rely upon the equity of Government not to abuse its right by exacting from him excessive contributions.
This, if true, does not obviate the difficulty of supposing the coexistance of an obligation and a right destructive the one of the other; in interpreting the sense of a Contract, when nothing of the Kind is said.
It is possible that a creditor might be willing so to contract; yet it is still necessary in order to determine that he has done it, to find some provisions or expressions in the Contract indicating the intention; to render what is stipulated Compatible with what is reserved.
But it is not probable that an individual would be willing to lend upon such terms. He would justly apprehend, that in great emergencies a right having no limit, but the opinion of the party possessed of the power, would be abused, and that the convenience of laying hold of a fund already prepared and at hand supported by a claim of right would be a temptation to abuse, not easy to be resisted. However well disposed to contribute in common with his fellow Citizens on all the ordinary objects of property or income, he would be unwilling to subject himself to a special burthen in the peculiar character of creditor of the State. He would prefer to employ his Money in other ways; even to lend it to private persons, where it might be more likely to escape the hand of the Fiscal Power.
Let the question be tried by another analysis.
Public Debt can scarcely in legal phrase be defined either property in possession or in action. It is evidently not the first, till it is reduced to possession by payment. To be the second, would suppose a legal power to compell payment by suit—does such a power exist? The true definition of public debt is a property subsisting in the faith of the Government. Its essence is promise. Its definite value depends upon the reliance that the promise will be definitely fulfilled. Can the Government rightfully tax its promises? Can it put its own faith under contribution? where or what is the value of the debt if such a right exist?
Suppose the Government to contract with an individual to convey to him a hundred acres of Land upon the condition of paying a hundred Dollars. When he came to pay the 100 Dollars & demand his title, could the Government require of him to pay fifty more as a Tax upon the land, before it would consent to give him the Title? Who would not pronounce this to be a breach of contract, a fraud, which nothing could disguise?
This case is paralel with that under examination, with circumstances that fortify the right of the lending Creditors. The Government agrees with him, that for 100 Dollars which he delivers to the Government, it will deliver to him at the end of each year six Dollars.
Here the six dollars to be delivered answer to the land to be conveyed, with this stronger ground of right, that the consideration for them has actually been given and received. Yet when the Creditor comes to demand his Six dollars, he is told that he cannot have them, except with the reservation of one dollar, as a tax upon the six, or that he cannot have them except upon the condition of returning one dollar as that tax? What is this but to say, that his Title to the money in this case, as to the land in the other, must depend upon his paying or allowing a further consideration for it not contemplated in the contract? Can there be a doubt that this also would be a breach of Contract—a fraud?
The true rule of every case of property founded on contract with the Government is this—
It must first be reduced into possession, and then it will become subject in common with other similar property to the right of the Government to raise contributions upon it. It may be said that the Government may fulfil this principle by paying the interest with one hand, and taking back the amount of the tax with the other.
But to this the answer is, that to comply truly with the rule the tax must be upon all the money of the community not upon the particular portion of it which is paid to the public Creditors and it ought besides to be so regulated as not to include a lien of the tax upon the fund. The creditor should be no otherwise acted upon than as every other possessor of money; and consequently the money he receives from the public can then only be a fit subject of taxation, when it is intirely seperated and thrown undistinguished into the common mass. A different practice would amount to an evasion of the principle contended for and to oppression. A Rent or Annuity liable before it passes, or in the act of passing, or at the moment of passing from one proprietor to another, to a deduction or drawback at the pleasure of the party from whom it is to pass is an imaginary thing, destitute both of shape and substance.
When a Government enters into contract with an individual, it deposes as to the matter of the contract its constitutional authority, and exchanges the Character of Legislator for that of a moral Agent, with the same rights and obligations as an individual. Its promises may be Justly considered as excepted out of its power to legislate, unless in aid of them. It is in Theory impossible to reconcile the two ideas of a promise which obliges with a power to make a Law which can vary the effect of it. This is the great principle, that governs the question, and abridges the general right of the Government to lay taxes, by excepting out of it a species of property which subsists only in its promise.
There are persons who admitting the general rule conceive a distinction to exist between a tax upon the funds, which must be paid at all events, and a tax upon alienations of them, which will only be to be paid when they are transferred from one to another. The latter they think justifiable, because it is in the option of the Creditor to avoid the Tax by avoiding the alienation. But the difference between the two cases is only a difference in the degree of violation.
The Stock in its creation is made transferrable. This quality constitutes a material part of its value, and the existance of it is a part of the contract with the Government, which has undertaken itself to conduct the operation of transferring by its own officers and consequently at its own expence. It is as completely a breach of contract to derogate from this quality in diminution of the value of Stock, by incumbering the transfer with a charge or tax, as it is to take back in the same shape a portion of the principal or interest. It is obvious too that this may be carried so far as essentially to destroy the transferrable capacity. But what is a tax upon transfers other than the faculty of taking away from the actual proprietor of Stock a portion of his principal, whenever his interests or his necessities demand a transfer in derogation from the full enjoyment of the right to transfer and from the express promise of the Government to pay him or his alienee? For it is upon the seller, not upon the buyer that such a tax will fall. And where is the substantial difference on the ground of contract between this and a direct tax upon the fund itself. The value of it is as certainly impaired by the one as by the other.
But shall the proprietor of money in the funds then be exempt from his proportion of the burthens which other Citizens bear?
This will not be the consequence of the principle. As a consumer of which his income is the instrument, he will pay his proportion of the Taxes on consumption. As a holder of any other species of property procured by that income or otherwise, which is liable to a tax, he must also contribute his proportion.
But without undue refinement, the lender of money to the Public may be affirmed to have paid his tax when he lends his money. Relying upon the engagement of the government express or implied that he will receive what is promised him, without defalcation, he is content with a less interest than he would take if subject to any such defalcation, and especially if it was to be arbitrary as to its extent. In this lower rate of Interest he may be truly said to pay his Tax or to purchase an exemption from it. Here also we find what is decisive on the point of expediency.
If the Government had a right to tax its funds, the exercise of that right would cost much more than it was worth. The money lender would exact exorbitant premiums, not only as an indemnification for the use which the Government might probably make of its right, and which in practice would be likely to be qualified by some regard to equality of contribution, but as an equivalent for insurance against the risk or possibility of a more extensive use.
Hence the Government would be likely to pay much more in premiums upon its loans than it would draw back in Taxes, and the former being supposed but equal to the latter, there would be no advantage in exercising the right.
But it will be perhaps more safe to affirm that there would be no borrowing at all upon such terms. The first precedent of a tax upon the funds might be expected to compel the Government to an express renunciation of the right in every future loan. Solid capitalists would not be much inclined to adventure their money upon so precarious a footing as is implied in a power of taxing their credits.
These reflections lead readily to an estimate of the impressions which would be produced by the example of an imposition on the funds. Regarded either as a positive breach of contract, or as a deviation from the maxims of credit, the effect upon it would be nearly equally fatal. Whatever might be excused to a time of revolution, to a defect of means, or to some extraordinary peculiarity of situation—no excuse would be admitted for a deliberate departure from principles; at a time too of National prosperity, in a flourishing State of our finances, after the foundations of a regular system had been laid. The departure would argue an incorrectness, an instability, or a depravity of Views, calculated to give a lasting shock to Credit. The United States must henceforth tread with the most cautious Step.
A renunciation of the right in future might not speedily heal the wound which an example of its exercise had given. Durable suspicions might fasten on the Wisdom or the integrity of the Government; which might occasion to it no inconsiderable loss and embarrassment before a course of contrary experience could obliterate them.
The right of a Government to sequester or confiscate property in its funds in time of war involves considerations analogous to these which regard the right of taxing them.
Whether the foreigner be himself the original lender, or the proprietor of Stock in its constitution transferrable without discrimination, he stands upon equal ground with the Citizen. He has equal claim upon the faith of the Government. In the second case—As the Substitute of the original lender, the promise made attaches immediately upon him. Indeed the certificates which issue upon every transfer, and which may be called the public Bonds, designate him as the Creditor and expressly invest him with the correspondent rights.
To sequester or confiscate the Stock is as effectually a breach of the contract to pay as to absorb it by a Tax. It is to annihilate the promise under the sanction of which the foreigner became a proprietor.
But does not the general right of War to seize & confiscate enemy-property extend the property of the Citizens of one nation in the funds of another; the two Nations being at war with each other?
Resorting to principle as the guide, This question may on solid grounds be answered in the negative.
The right to seize & confiscate individual property in National Wars excludes all those cases where the individual derives his title from the enemy sovereign or nation: For the right to property always implies the right to be protected & secured in the enjoyment of that property. And a nation by the very act of permitting the Citizen of a foreign country to acquire property within its territory, whether to Lands, funds or to any other thing, tacitly engages to give protection and security to that property and to allow him as full enjoyment of it as any other proprietor; an engagement which no state of things between the two nations can justly or reasonably affect.
Though politically right, that in wars between nations, the property of private persons which depend on Laws of their own Country, or on circumstances foreign to the Nation with which their own is at war, should be subject to seizure & confiscation by the enemy Nation: Yet it is both politically and morally wrong, that this should extend to property acquired under the faith of the Government and the Laws of that enemy Nation.
When the Government enters into a contract with the Citizen of a foreign country it considers him as an individual in a state of Nature, and Contracts with him as such. It does not contract with him as the member of another society.
The contracts therefore with him cannot be affected by his political relations to that society. War, whatever right it may give over his other property, can give none over that which he derives from those contracts. The character, in which they are made with him, the faith pledged to him personally, virtually exempt it.
This principle which seems critically correct would exempt as well the income as the capital of the property. It protects the use as effectually as the thing. What in fact is property but a fiction, without the beneficial use of it? In many cases indeed the income or annuity is the property itself: And though general usage may controul the principle, it can only be as far as the usage clearly goes. It must not be extended by analogy.
Some of the most approved Publicists, admitting the principle, qualify it with regard to the income of Lands, which they say may be sequestered “to hinder the remittance of it to the Enemy’s country.”
But the same authority affirms that a State at War “does not so much as touch the sums which it owes to the Enemy. Every where in case of a war funds credited to the Public are exempt from confiscation and seizure” These expressions clearly exclude sequestration as well as confiscation.
The former no less than the latter would be inconsistent with the declaration that a State at war does not so much as touch the sums which it owes to the enemy, and that funds Credited to the Public are exempt from seizure. And on full enquiry it is believed, that the suggestion, thus understood, is founded in fact.
Usage then, however it may deviate in other particulars, in respect to Public funds, concurs with principle in pronouncing, that they cannot rightfully be sequestered in time of War.
The usages of war still savour too much of the ferocious maxims of the times when war was the chief occupation of man. Enlightened reason would never have pronounced that the persons or property of foreigners found in a Country, at the breaking out of a war between that Country and his own, were liable to any of the rigours which a State of war authorises against the persons and goods of an enemy. It would have decreed to them an inviolable sanctuary in the faith of those permissions and those Laws, by which themselves & their property had come under the jurisdiction where they were found. It would have rejected the Treachery of converting the indulgencies and even rights of a previous state of amity into snares for innocent individuals.
Happily however the practice of latter times has left several of those maxims little more than points of obsolete doctrine. They still retain their rank in Theory; but usage has introduced so many qualifications as nearly to destroy their operation.
This appears from the acknowledgements of writers, from the barreniss of modern history in examples of the application of those doctrines—from the opinions known to be generally current in Europe—and from a variety of articles which are constant firmulas in the Treaties of the present Century.
The United States are every way interested in the mitigation of the rigor of the antient maxims of war. They cannot better demonstrate their wisdom than by their moderation in this respect. Particularly interested in maintaining in their greatest purity & energy the principles of Credit, they cannot too strictly adhere to all the relaxations of those maxims which favour the rights of Creditors.
No temporary advantage can compensate for the evils of a different course of Conduct.
Credit public and private is of the greatest consequence to every Country. Of this, it might be emphatically called the invigorating principle. No well informed man, can cast a retrospective eye over the progress of the United States, from their infancy to the present period, without being convinced that they owe in a great degree, to the fostering influence of Credit their present mature growth.
This Credit has been of a mixed nature, Mercantile and public, foreign and Domestic. Credit abroad was the trunk of our Mercantile credit, from which issued ramifications that nourished all the parts of Domestic Labour and industry. The bills of Credit emitted from time to time by the different local Governments which passed current as money co-operated with that resource. Their united force quickening the energies and bringing into action the capacities for improvement of a new Country was highly instrumental in accelerating its growth.
Credit too, animated and supported by the general zeal, had a great share in accomplishing, without such violent expedients as generating universal distress, would have endangered the issue, that Revolution of which we are so justly proud, and to which we are so greatly indebted.
Credit, likewise, may no doubt claim a principal agency in that increase of national and individual welfare, since the establishment of the present Government, which is so generally felt and acknowledged, though the causes of it are not as generally understood.
It is the constant auxiliary of almost every public operation—has been an indispensable one in those measures by which our frontiers have been defended; and it would not be difficult to demonstrate that in a recent and delicate instance, it has materially contributed to the safety of the State.
There can be no time, no state of things, in which Credit is not essential to a Nation, especially as long as nations in general continue to use it, as a resource in war. It is impossible for a Country to contend on equal terms, or to be secure against the enterprises of other nations without being able equally with them to avail itself of this important resource. And to a young Country with moderate pecuniary Capital and not a very various industry, it is still more necessary than to Countries, more advanced in both; a truth not the less weighty for being obvious and frequently noticed.
Public Credit has been well defined to be, “a faculty to borrow at pleasure considerable sums on moderate terms, the art of distributing over a sucession of years the extraordinary efforts found indispensable in one, a mean of accelerating the prompt employment of all the abilities of a nation and even of disposing of a part of the overplus of others.”

This just and ingenious definition condenses to a point the principal arguments in favor of public Credit, and displays its immense importance.
Let any man consult the actual course of our pecuniary operations, and let him then say whether Credit be not eminently useful. Let him imagine the expence of a single campaign in a war with a great European power, and let him then pronounce whether Credit would not be indispensable. Let him decide whether it would be practicable at all to raise the necessary sum by taxes within the year, and let him Judge what would be the degree of distress and oppression which the attempt would occasion to the community. He cannot but conclude that war without Credit would be more than a great calamity—would be ruin.
But Credit is not only one of the main pillars of the public safety—it is among the principal engines of useful interprise and internal improvement. As a substitute for Capital it is little less useful than Gold or silver, in Agriculture, in Commerce, in the Manufacturing and mechanic arts.
The proof of this needs no laboured deduction. It is matter of daily experience in the most familiar pursuits. One man wishes to take up and Cultivate a piece of land—he purchases upon Credit, and in time pays the purchase money out of the produce of the soil improved by his labour. Another sets up in trade; in the Credit founded upon a fair character, he seeks and often finds the means of becoming at length a wealthy Merchant. A third commences business as a manufacturer or Mechanic, with skill, but without Money. Tis by Credit that he is enabled to procure the tools the materials and even the subsistence of which he stands in need, ’till his industry has supplied him with Capital; and even then he derives from an established and increased credit the means of extending his undertakings.
Among the Circumstances, which recommend Credit, and indicate its importance in the whole System of internal exertion and amelioration, it is impossible to pass unnoticed its unquestionable tendency to moderate the rate of interest—a Circumstance of infinite value in all the operations of labour and Industry.
If the individual Capital of this Country has become more adequate to its exigencies than formerly, ’tis because individuals have found new resources in the public Credit, in the funds to which that has given value and activity. Let Public Credit be prostrated, and the deficiency will be greater than before. Public and private Credit are closely allied, if not inseparable. There is perhaps no example of the one being in a flourishing, where the other was in a bad, state. A shock to public Credit would therefore not only take away the additional means which it has furnished, but by the derangements, disorders distrusts and false principles, which it would engender and disseminate, would diminish the antecedent resources of private Credit.
The United States possess an immense mass of improveable matter. The developements of it continually going on, may be said to enlarge the field of Improvement, as it progresses: And though the active Capital of the Country has no doubt considerably encreased, it is probable that it does not bear at present a much greater proportion to the objects of employment, than it has done at any former period. Credit, upon this hypothesis, of every kind is nearly as necessary to us now as it ever was. But at least, it may be affirmed with absolute certainty that to a Country so situated, Credit is peculiarly useful and important.
If the United States observe with delicate caution the maxims of Credit, as well towards foreigners as their own Citizens, in connexion with the general principles of an upright Stable, and Systematic administration, the strong attractions which they present to foreign Capital will be likely to ensure them the command of as much as they may want in addition to their own for every species of internal amelioration. Can it be doubted that they would derive from this, in a course of time advantages incomparably greater than any however tempting, that could partially result from a disregard of those maxims, or from the exercise of a questionable right, which should even appear to derogate from them?
Credit is an intire thing. Every part of it has the nicest sympathy with every other part. Wound one limb, and the whole Tree shrinks and decays. The security of each Creditor is inseperable from the security of all Creditors. The boundary between foreigner and Citizen, would not be deemed a sufficient barrier against extending the precedent of an invasion of the rights of the former to the latter. The most judicious and cautious would be most apt to reason thus, and would only look for stronger shades of apparent necessity or expediency to govern the extension. And in affairs of Credit, the opinion of the Judicious and cautious, may be expected to prevail. Hence the Government, by sequestering the property of foreign Citizens in the public funds at the commencement of a war, would impair at least if not destroy that Credit, which is the best resource in war.
’Tis in vain to attempt to disparage Credit, by objecting to it its abuses. What is there not liable to abuse or misuse?
The precious metals, those great springs of labour and industry, are also the ministers of extravagance, luxury and corruption. Commerce, the nurse of Agriculture and manufactures if over-driven, leads to bankruptcy and distress. A fertile soil, the principal source of human comfort, not unfrequently begets indolence and effeminacy. Even Liberty itself degenerating into licentiousness, produces a frightful complication of ills, and works its own destruction.
’Tis Wisdom in every case to cherish what is useful and guard against its abuse. ’Twill be the truest policy in the United States to give all possible energy to Public Credit, by a firm adherence to its strictest maxims, and yet to avoid the ills of an excessive employment of it, by true œconomy and system, in, the public expenditures, by steadily cultivating peace, and by using sincere, efficient and persevering endeavors to diminish present debts, prevent the accumulation of new, and secure the discharge within a reasonable period of such as it may be matter of necessity to contract. ’T will be wise to cultivate and foster private Credit by an exemplary observance of the principles of public Credit, and to guard against the misuse of the former by a speedy and vigorous administration of Justice, and by taking away every temptation to run in debt founded on the hope of evading the Just claims of Creditors.
As an honorable evidence of this disposition, and with a view to quiet the alarms which have been excited, and to silence for ever a question which can never be agitated without serious inconvenience—

The Secretary of the Treasury in the last place respectfully submits—
That there be an express renunciation by Law of all pretension of right, to tax the public funds, or to sequester at any time, or on any pretext, the property which foreign Citizens may hold therein. This renunciation is the more essential with regard to the object of the third proposition as the Amsterdam and Antwerp loans already include an equivalent stipulation, which they would be unwilling to relinquish without a similar stipulation in the New Loan.
In the commencement of this Report it was the intention to submit some propositions for the improvement of the several branches of the public Revenue, but it is deemed adviseable to reserve this part of the subject, for a future communication. All which is respectfully submitted.

Treasury DepartmentJanuary 16. 1795
Alexander HamiltonScy of the Treasury
